


Exhibit 10.1




THE COMTECH TELECOMMUNICATIONS CORP.

2000 STOCK INCENTIVE PLAN

AMENDED AND RESTATED

EFFECTIVE DECEMBER 10, 2015











        






    

--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
Page
 
 
 
ARTICLE I PURPOSE
1
ARTICLE II DEFINITIONS
1
2.1
"Acquisition Event"
1
2.2
"Affiliate"
1
2.3
"Award"
1
2.4
"Board"
2
2.5
"Cause"
2
2.6
"Change in Control"
2
2.7
"Code"
2
2.8
"Committee"
2
2.9
"Common Stock"
3
2.10
"Company"
3
2.11
"Consultant"
3
2.12
"Detrimental Activity"
3
2.13
"Disparagement"
4
2.14
"Disability"
4
2.15
"Effective Date"
4
2.16
"Eligible Employee"
4
2.17
"Exchange Act"
4
2.18
"Family Member"
4
2.19
"Fair Market Value"
4
2.20
"Foreign Jurisdiction"
5
2.21
"Incentive Stock Option"
5
2.22
"Limited Stock Appreciation Right"
5
2.23
"Non-Employee Director"
5
2.24
"Non-Qualified Stock Option"
5
2.25
"Non-Tandem Stock Appreciation Right"
5
2.26
"Other Stock-Based Award"
5
2.27
"Ownership Guidelines"
6
2.28
"Parent"
6
2.29
"Participant"
6
2.30
"Performance Criteria"
6
2.31
"Performance Cycle"
6
2.32
"Performance Goal"
6
2.33
"Performance Period"
6
2.34
"Performance Share"
6
2.35
"Performance Unit"
6
2.36
"Performance Unit Cycle"
6
2.37
"Plan"
6
2.38
"Reference Stock Option"
6




i


    

--------------------------------------------------------------------------------




2.39
"Restricted Stock"
6
2.40
"Restricted Stock Unit" or “RSU”
7
2.41
"Restriction Period"
7
2.42
"Retirement"
7
2.43
"Rule 16b-3"
7
2.44
"Section 162(m) of the Code"
7
2.45
"Section 409A of the Code"
7
2.46
"Securities Act"
7
2.47
"Stock Appreciation Right" or "SAR"
7
2.48
"Stock Option" or "Option"
7
2.49
"Stock Unit"
7
2.50
"Subsidiary"
8
2.51
"Tandem Stock Appreciation Right"
8
2.52
"Ten Percent Stockholder"
8
2.53
"Termination"
8
2.54
"Termination of Consultancy"
8
2.55
"Termination of Directorship"
8
2.56
"Termination of Employment"
8
2.57
"Transfer"
9
2.58
"Treasury Rate"
9
ARTICLE III ADMINISTRATION
9
3.1
The Committee
9
3.2
Grants of Awards
9
3.3
Guidelines
10
3.4
Decisions Final
11
3.5
Reliance on Counsel
11
3.6
Procedures
11
3.7
Designation of Consultants/Liability.
11
ARTICLE IV SHARE AND OTHER LIMITATIONS
12
4.1
Shares
12
4.2
Changes
14
4.3
Minimum Purchase Price
16
4.4
Assumption of Awards
16
4.5
Minimum Restriction and Vesting Period
16
4.6
Dividends and Dividend Equivalents
16
ARTICLE V ELIGIBILITY
17
5.1
General Eligibility
17
5.2
Incentive Stock Options
17
5.3
Non-Employee Directors
17
5.4
Service Recipient Stock
17
ARTICLE VI STOCK OPTIONS
18
6.1
Stock Options
18
6.2
Grants
18
6.3
Terms of Stock Options
18
ARTICLE VII STOCK APPRECIATION RIGHTS
21
7.1
Tandem Stock Appreciation Rights
21




ii


    

--------------------------------------------------------------------------------




7.2
Terms and Conditions of Tandem Stock Appreciation Rights
21
7.3
Non-Tandem Stock Appreciation Rights
22
7.4
Terms and Conditions of Non-Tandem Stock Appreciation Rights
22
7.5
Limited Stock Appreciation Rights
23
ARTICLE VIII RESTRICTED STOCK
24
8.1
Awards of Restricted Stock
24
8.2
Awards and Certificates
24
8.3
Restrictions and Conditions on Restricted Stock Awards
25
ARTICLE IX PERFORMANCE SHARES
26
9.1
Award of Performance Shares
26
9.2
Terms and Conditions
26
ARTICLE X CASH INCENTIVE AWARDS AND PERFORMANCE UNITS
28
10.1
Cash Incentive Awards
28
10.2
Awards of Performance Units
28
10.3
Terms and Conditions
29
ARTICLE XI OTHER STOCK-BASED AWARDS
31
11.1
Other Awards
31
11.2
Terms and Conditions
31
ARTICLE XII NON-TRANSFERABILITY AND TERMINATION OF EMPLOYMENT/CONSULTANCY
32
12.1
Non-Transferability
32
12.2
Termination of Employment or Termination of Consultancy
33
ARTICLE XIII NON-EMPLOYEE DIRECTOR GRANTS
35
13.1
Awards
35
13.2
Stock Option Grants
35
13.3
Non-Qualified Stock Option
35
13.4
Terms of Stock Options
36
13.5
Terms of Restricted Stock Units
39
13.6
Terms of Restricted Stock Awards
42
13.7
Terms of Stock Units
45
13.8
Changes
47
ARTICLE XIV CHANGE IN CONTROL PROVISIONS
48
14.1
Benefits
48
14.2
Change in Control
49
ARTICLE XV TERMINATION OR AMENDMENT OF PLAN
50
ARTICLE XVI UNFUNDED PLAN
51
16.1
Unfunded Status of Plan
51
ARTICLE XVII GENERAL PROVISIONS
51
17.1
Legend
51
17.2
Other Plans
52
17.3
Right to Employment/Directorship/Consultancy
52
17.4
Withholding of Taxes
52
17.5
Listing and Other Conditions.
52
17.6
Governing Law
53
17.7
Construction
53
17.8
Other Benefits
53




iii


    

--------------------------------------------------------------------------------




17.9
Costs
53
17.10
No Right to Same Benefits
54
17.11
Death/Disability
54
17.12
Section 16(b) of the Exchange Act
54
17.13
Section 409A of the Code
54
17.14
Severability of Provisions
55
17.15
Headings and Captions
55
17.16
Electronic Communications
55
ARTICLE XVIII EFFECTIVE DATE OF PLAN
55
ARTICLE XIX TERM OF PLAN
57






iv


    

--------------------------------------------------------------------------------




THE COMTECH TELECOMMUNICATIONS CORP.
2000 STOCK INCENTIVE PLAN

AMENDED AND RESTATED

EFFECTIVE DECEMBER 10, 2015
ARTICLE I


PURPOSE


The purpose of The Comtech Telecommunications Corp. 2000 Stock Incentive Plan is
to enhance the profitability and value of the Company for the benefit of its
stockholders by enabling the Company: (i) to offer employees of, and Consultants
to, the Company and its Affiliates stock-based incentives and other equity
interests in the Company and cash-based incentive Awards, thereby creating a
means to attract, retain, motivate and reward such individuals and, through
awards with a value based on the value of Company stock, to strengthen the
mutuality of interests between such individuals and the Company's stockholders;
and (ii) to make equity based awards to Non-Employee Directors, thereby creating
a means to attract, retain and reward such Non-Employee Directors and strengthen
the mutuality of interests between Non-Employee Directors and the Company's
stockholders.
ARTICLE II

DEFINITIONS


For purposes of this Plan, the following terms shall have the following
meanings:


2.1    "Acquisition Event" has the meaning set forth in Section 4.2(d).
2.2    "Affiliate" means each of the following: (i) any Subsidiary; (ii) any
Parent; (iii) any corporation, trade or business (including, without limitation,
a partnership or limited liability company) which is directly or indirectly
controlled 50% or more (whether by ownership of stock, assets or an equivalent
ownership interest or voting interest) by the Company or one of its Affiliates;
and (iv) any other entity in which the Company or any of its Affiliates has a
material equity interest and which is designated as an "Affiliate" by resolution
of the Committee.
2.3    "Award" means any award under this Plan of any: (i) Stock Option;
(ii) Stock Appreciation Right; (iii) Restricted Stock; (iv) Performance Share;

1
    

--------------------------------------------------------------------------------




(v) Performance Unit; (vi) Restricted Stock Unit; (vii), Stock Unit,
(viii) Other Stock-Based Award; (ix) other award providing benefits similar to
(i) through (viii) designed to meet the requirements of a Foreign Jurisdiction;
or (x) cash incentive Award awarded under Section 10.1. An Award other than a
cash incentive Award is referred to as an “Equity Award.”
2.4    "Board" means the Board of Directors of the Company.
2.5    "Cause" means, with respect to a Participant's Termination of Employment
or Termination of Consultancy: (i) in the case where there is no employment
agreement, consulting agreement, change in control agreement or similar
agreement in effect between the Company or an Affiliate and the Participant at
the time of the grant of the Award (or where there is such an agreement but it
does not define "cause" (or words of like import)), termination due to a
Participant's commission of a fraud or a felony in connection with his or her
duties as an employee of the Company or an Affiliate, willful misconduct or any
act of disloyalty, dishonesty, fraud, breach of trust or confidentiality as to
the Company or an Affiliate or any other act which is intended to cause or may
reasonably be expected to cause economic or reputational injury to the Company
or an Affiliate; or (ii) in the case where there is an employment agreement,
consulting agreement, change in control agreement or similar agreement in effect
between the Company or an Affiliate and the Participant at the time of the grant
of the Award that defines "cause" (or words of like import), as defined under
such agreement; provided, however, that with regard to any agreement that
conditions "cause" on occurrence of a change in control, such definition of
"cause" shall not apply until a change in control actually takes place and then
only with regard to a termination thereafter. With respect to a Participant's
Termination of Directorship, "cause" shall mean an act or failure to act that
constitutes cause for removal of a director under applicable Delaware law.
2.6    "Change in Control" has the meaning set forth in Article XIV.
2.7    "Code" means the Internal Revenue Code of 1986, as amended. Any reference
to any section of the Code shall also be a reference to any successor provision.
2.8    "Committee" means: (a) with respect to the application of this Plan to
Eligible Employees and Consultants, a committee or subcommittee of the Board
appointed from time to time by the Board, which committee or subcommittee shall
consist of two or more Non-Employee Directors, each of whom is intended to be,
(i) to the extent required by Rule 16b-3, a "non-employee director" as defined
in Rule 16b-3, (ii) to the extent required by Section 162(m) of the Code and any
regulations thereunder, an "outside director" as defined under Section 162(m) of
the Code, (iii) an “independent director” under applicable stock exchange rules,
and (iv) as may be applicable, “independent” as provided pursuant to the rules
promulgated by the Securities and Exchange Commission under The Dodd-Frank Wall
Street Reform and Consumer Protection Act; provided, however, that if and to the
extent that no Committee exists which has the authority to administer this Plan,
the functions of the Committee shall be

2
    

--------------------------------------------------------------------------------




exercised by the Board and all references herein to the Committee shall be
deemed to be references to the Board; and (b) with respect to the application of
this Plan to Non-Employee Directors, the Board. If for any reason the appointed
Committee does not meet any of the requirements of clauses (a)(i) – (iv) above,
such noncompliance shall not affect the validity of Awards, grants,
interpretations or other actions of the Committee.
2.9    "Common Stock" means the common stock, $.10 par value per share, of the
Company.
2.10    "Company" means Comtech Telecommunications Corp., a Delaware
corporation, and its successors by operation of law.
2.11    "Consultant" means any advisor or consultant to the Company or its
Affiliates.
2.12    "Detrimental Activity" means (a) the disclosure to anyone outside the
Company or its Affiliates, or the use in any manner other than in the
furtherance of the Company's or its Affiliate's business, without written
authorization from the Company, of any confidential information or proprietary
information, relating to the business of the Company or its Affiliates, acquired
by a Participant prior to the Participant's Termination; (b) activity while
employed by, or otherwise providing services to, the Company or its Affiliates
that results, or if known could result, in the Participant's Termination that is
classified by the Company as a Termination for Cause; (c) any attempt, directly
or indirectly, to solicit, induce or hire (or the identification for
solicitation, inducement or hire of) any non-clerical employee of the Company or
its Affiliates to be employed by, or to perform services for, the Participant or
any person or entity with which the Participant is associated (including, but
not limited to, due to the Participant's employment by, consultancy for,
directorship with, equity interest in, or creditor relationship with such person
or entity) or any person or entity from which the Participant receives direct or
indirect compensation or fees as a result of such solicitation, inducement or
hire (or the identification for solicitation, inducement or hire) without, in
all cases, written authorization from the Company; (d) any attempt, directly or
indirectly, to solicit in a competitive manner any current or prospective
customer of the Company or its Affiliates without, in all cases, written
authorization from the Company; (e) the Participant's Disparagement, or
inducement of others to do so, of the Company or its Affiliates or their past
and present officers, directors, employees or products; (f) without written
authorization from the Company, the rendering of services for any organization,
or engaging, directly or indirectly, in any business, which is competitive with
the Company or its Affiliates, or which organization or business, or the
rendering of services to such organization or business, is otherwise prejudicial
to or in conflict with the interests of the Company or its Affiliates,
(g) breach of any agreement between the Participant and the Company or an
Affiliate (including, without limitation, any employment agreement or
non-competition or non-solicitation agreement), or (h) for Awards granted on or
after September 21, 2011, a violation of the Company’s Standards of Business
Conduct as adopted by the Company from time to time and as in effect on the date
the Award is granted. Unless otherwise determined by the Committee at grant,
Detrimental Activity shall not be deemed to occur after the end of the one-year
period

3
    

--------------------------------------------------------------------------------




following the Participant's Termination. For purposes of subsections (a), (c),
(d) and (f) above, the Chief Executive Officer and the General Counsel of the
Company shall each have authority to provide the Participant with written
authorization to engage in the activities contemplated thereby and no other
person shall have authority to provide the Participant with such authorization.
2.13    "Disparagement" means making comments or statements to the press, the
Company's or its Affiliates' employees, consultants or any individual or entity
with whom the Company or its Affiliates has a business relationship which would
adversely affect in any manner: the conduct of the business of the Company or
its Affiliates (including, without limitation, any products or business plans or
prospects), or the business reputation of the Company or its Affiliates, or any
of their products, or their past or present officers, directors or employees.
2.14    "Disability" means, with respect to an Eligible Employee, Consultant or
Non-Employee Director, a permanent and total disability, as determined by the
Committee in its sole discretion, provided that in no event shall any disability
that is not a permanent and total disability, as defined in Section 22(e)(3) of
the Code, shall be treated as a Disability. A Disability shall only be deemed to
occur at the time of the determination by the Committee of the Disability.
Notwithstanding the foregoing, for Awards that are subject to Section 409A of
the Code, Disability shall mean that a Participant is disabled under Section
409A(a)(2)(C)(i) of the Code.
2.15    "Effective Date" means the effective date of this Plan as defined in
Article XVIII.
2.16    "Eligible Employee" means each employee of the Company or an Affiliate.
2.17    "Exchange Act" means the Securities Exchange Act of 1934, as amended.
Any references to any section of the Exchange Act shall also be a reference to
any successor provision.
2.18    "Family Member" shall mean "family member" as defined in Section
A1(a)(5) of the general instructions of Form S-8.
2.19    "Fair Market Value" means, unless otherwise required by any applicable
provision of the Code or any regulations issued thereunder, as of any date, the
last sales price for the Common Stock or the average of trading prices for
Common Stock on the applicable date, as specified by the Committee: (i) as
reported on the principal national securities exchange on which it is then
traded or The Nasdaq Stock Market LLC or (ii) if not traded on any such national
securities exchange or The Nasdaq Stock Market LLC as quoted on an automated
quotation system sponsored by the Financial Industry Regulatory Authority. If
the Common Stock is not readily tradable on a national securities exchange, The
Nasdaq Stock Market LLC or any automated quotation system sponsored by the
Financial Industry Regulatory Authority, its Fair Market Value shall be set in
good faith by the Committee. Notwithstanding anything herein to the contrary,

4
    

--------------------------------------------------------------------------------




"Fair Market Value" means the price for Common Stock set by the Committee in
good faith based on reasonable methods set forth under Section 422 of the Code
or Section 409A of the Code, as applicable, and the regulations thereunder
including, without limitation, a method utilizing the average of prices of the
Common Stock reported on the principal national securities exchange on which it
is then traded during a reasonable period designated by the Committee. For
purposes of the grant of any Stock Option or Stock Appreciation Right, the
applicable date shall be the date of grant of the Stock Option or Stock
Appreciation Right (which must be at or after the date on which such grant is
duly authorized) or, if so specified by the Committee, the latest trading date
for which the last sales price or average trading price is available at the time
of grant, provided that for purposes of the exercise of any Stock Option or
Stock Appreciation Right, the applicable date shall be the date a notice of
exercise is received by the Secretary of the Company or, if not a day on which
the applicable market is open, the next day that it is open. For purposes of the
conversion of a Performance Unit to shares of Common Stock for reference
purposes, the applicable date shall be the date determined by the Committee in
accordance with Section 10.2.
2.20    "Foreign Jurisdiction" means any jurisdiction outside of the United
States including, without limitation, countries, states, provinces and
localities.
2.21    "Incentive Stock Option" means any Stock Option awarded to an Eligible
Employee under this Plan intended to be and designated as an "Incentive Stock
Option" within the meaning of Section 422 of the Code.
2.22    "Limited Stock Appreciation Right" means an Award of a limited Tandem
Stock Appreciation Right or a Non-Tandem Stock Appreciation Right made pursuant
to Section 7.5 of this Plan.
2.23    "Non-Employee Director" means a director of the Company who is not an
active employee of the Company or an Affiliate and who is not an officer,
director or employee of the Company or any Affiliate.
2.24    "Non-Qualified Stock Option" means any Stock Option awarded under this
Plan that is not an Incentive Stock Option.
2.25    "Non-Tandem Stock Appreciation Right" means a Stock Appreciation Right
entitling a Participant to receive an amount in cash or Common Stock (as
determined by the Committee in its sole discretion) equal to the excess of:
(i) the Fair Market Value of a share of Common Stock as of the date such right
is exercised, over (ii) the aggregate exercise price of such right.
2.26    "Other Stock-Based Award" means an Award of Common Stock and other
Awards made pursuant to Article XI that are valued in whole or in part by
reference to, or are payable in or otherwise based on, Common Stock, including,
without limitation, an Award valued by reference to performance of an Affiliate.

5
    

--------------------------------------------------------------------------------






2.27    "Ownership Guidelines" means the guidelines adopted by the Board from
time to time setting forth the minimum amount of Company stock that Non-Employee
Directors are required to own.
2.28    "Parent" means any parent corporation of the Company within the meaning
of Section 424(e) of the Code.
2.29    "Participant" means any Eligible Employee or Consultant to whom an Award
has been made under this Plan and each Non-Employee Director of the Company;
provided, however, that a Non-Employee Director shall be a Participant for
purposes of the Plan solely with respect to awards of Stock Options, Restricted
Stock, Stock Units or Restricted Stock Units pursuant to Article XIII.
2.30    "Performance Criteria" has the meaning set forth in Exhibit A.
2.31    "Performance Cycle" has the meaning set forth in Section 10.1.
2.32    "Performance Goal" means the objective performance goals established by
the Committee in accordance with Section 162(m) of the Code and based on one or
more Performance Criteria.
2.33    "Performance Period" has the meaning set forth in Section 9.1.
2.34    "Performance Share" means an Award made pursuant to Article IX of this
Plan of the right to receive Common Stock or, as determined by the Committee in
its sole discretion, cash of an equivalent value at the end of the Performance
Period or thereafter.
2.35    "Performance Unit" means an Award made pursuant to Article X of this
Plan of the right to receive a fixed dollar amount, payable in cash or Common
Stock (or a combination of both) as determined by the Committee in its sole
discretion, at the end of a specified Performance Unit Cycle or thereafter.
2.36    "Performance Unit Cycle" has the meaning set forth in Section 10.2.
2.37    "Plan" means The Comtech Telecommunications Corp. 2000 Stock Incentive
Plan.
2.38    "Reference Stock Option" has the meaning set forth in Section 7.1.
2.39    "Restricted Stock" means an Award of shares of Common Stock under this
Plan that is subject to restrictions under Article VIII or Article XIII.

6
    

--------------------------------------------------------------------------------






2.40    "Restricted Stock Unit" or “RSU” means an Award of a restricted stock
unit under this Plan that is granted in accordance with and subject to
restrictions under Article XI with respect to Eligible Employees and
Consultants, and Article XIII with respect to Non-Employee Directors, which is a
unit of measurement equivalent to one share of Common Stock but with none of the
attendant rights of a holder of a share of Common Stock until a share of Common
Stock is ultimately distributed in payment of the obligation (other than a right
to receive dividend equivalent amounts as determined by the Committee).
2.41    "Restriction Period" has the meaning set forth in Section 8.3(a) with
respect to Restricted Stock.
2.42    "Retirement" means a Termination of Employment or Termination of
Consultancy other than a termination for Cause or due to death or Disability by
a Participant at or after age 65 or such earlier date after age 50 as may be
approved by the Committee with regard to such Participant. With respect to a
Participant's Termination of Directorship, Retirement shall mean the failure to
stand for reelection or the failure to be reelected at or after a Participant
has attained age 65 or, with the consent of the Board, before age 65 but after
age 50.
2.43    "Rule 16b-3" means Rule 16b-3 under Section 16(b) of the Exchange Act as
then in effect or any successor provisions.
2.44    "Section 162(m) of the Code" means Section 162(m) of the Code and any
Treasury regulations thereunder.
2.45    "Section 409A of the Code" means Section 409A of the Code and any
Treasury regulations thereunder.
2.46    "Securities Act" means the Securities Act of 1933, as amended. Any
reference to any section of the Securities Act shall also be a reference to any
successor provision.
2.47    "Stock Appreciation Right" or "SAR" means the right pursuant to an Award
granted under Article VII.
2.48    "Stock Option" or "Option" means any option to purchase shares of Common
Stock granted to Eligible Employees or Consultants under Article VI or to
Non-Employee Directors under Article XIII.
2.49    "Stock Unit"means an Award of a stock unit under this Plan that is
granted in accordance with and subject to restrictions under Article XI with
respect to Eligible Employees and Consultants, and Article XIII with respect to
Non-Employee Directors, which is a unit of measurement equivalent to one share
of Common Stock but with none of the attendant rights of a holder of a share of
Common Stock until a share of Common Stock is ultimately distributed in payment
of the obligation (other than a right to receive dividend equivalent amounts as
determined by the Committee).

7
    

--------------------------------------------------------------------------------






2.50    "Subsidiary" means any subsidiary corporation of the Company within the
meaning of Section 424(f) of the Code.
2.51    "Tandem Stock Appreciation Right" means a Stock Appreciation Right
entitling the holder to surrender to the Company all (or a portion) of a Stock
Option in exchange for an amount in cash or Common Stock (as determined by the
Committee in its sole discretion) equal to the excess of: (i) the Fair Market
Value, on the date such Stock Option (or such portion thereof) is surrendered,
of the Common Stock covered by such Stock Option (or such portion thereof), over
(ii) the aggregate exercise price of such Stock Option (or such portion
thereof).
2.52    "Ten Percent Stockholder" means a person owning stock possessing more
than 10% of the total combined voting power of all classes of stock of the
Company, its Subsidiaries or its Parent.
2.53    "Termination" means a Termination of Consultancy, Termination of
Directorship or Termination of Employment, as applicable.
2.54    "Termination of Consultancy" means, with respect to a Consultant, that
the Consultant is no longer acting as a consultant to the Company or an
Affiliate. In the event an entity shall cease to be an Affiliate, there shall be
deemed a Termination of Consultancy of any individual who is not otherwise a
Consultant to the Company or another Affiliate at the time the entity ceases to
be an Affiliate. In the event that a Consultant becomes an Eligible Employee or
a Non-Employee Director upon the termination of his consultancy, the Committee,
in its sole and absolute discretion, may determine that no Termination of
Consultancy shall be deemed to occur until such time as such Consultant is no
longer a Consultant or an Eligible Employee.
2.55    "Termination of Directorship" means, with respect to a Non-Employee
Director, that the Non-Employee Director has ceased to be a director of the
Company. In the event that a Non-Employee Director becomes an Eligible Employee
or a Consultant upon the termination of his directorship, the Committee, in its
sole and absolute discretion, may determine that no Termination of Directorship
shall be deemed to occur until such time as such Non-Employee Director is no
longer an Eligible Employee or Consultant.
2.56    "Termination of Employment" means: (i) a termination of employment (for
reasons other than a military or personal leave of absence granted by the
Company) of a Participant from the Company and its Affiliates; or (ii) when an
entity which is employing a Participant ceases to be an Affiliate, unless the
Participant otherwise is, or thereupon becomes, employed by the Company or
another Affiliate. In the event that an Eligible Employee becomes a Consultant
or Non-Employee Director upon the termination of his employment, the Committee,
in its sole and absolute discretion, may determine that no Termination of
Employment shall be deemed to occur until such time as such Eligible Employee is
no longer an Eligible Employee or a Consultant.

8
    

--------------------------------------------------------------------------------






2.57    "Transfer" means anticipate, alienate, attach, sell, assign, pledge,
encumber, charge, hypothecate or otherwise transfer and “Transferred” has a
correlative meaning.
2.58    "Treasury Rate" means the interest rate payable on three-year notes
issued by the United States Treasury with an issuance date that is closest to
the first day of the relevant fiscal year, as reported by the U.S. Department of
the Treasury on its website, http://www.treasurydirect.gov or such other
official website maintained by the U.S. Department of the Treasury at such time.
ARTICLE III

ADMINISTRATION


3.1    The Committee. The Plan shall be administered and interpreted by the
Committee. If for any reason the appointed Committee does not meet the
requirements of Rule 16b-3 or Section 162(m) of the Code, such noncompliance
with the requirements of Rule 16b-3 and Section 162(m) of the Code shall not
affect the validity of Awards, grants, interpretations or other actions of the
Committee.
3.2    Grants of Awards. The Committee shall have full authority to grant to
Eligible Employees and Consultants, pursuant to the terms of this Plan:
(i) Stock Options; (ii) Tandem Stock Appreciation Rights and Non-Tandem Stock
Appreciation Rights; (iii) Restricted Stock; (iv) Performance Shares;
(v) Performance Units; (vi) Restricted Stock Units; (vii) Stock Units;
(viii) Other Stock-Based Awards; (ix) other awards providing benefits similar to
(i) through (viii) designed to meet the requirements of Foreign Jurisdictions;
and (x) cash incentive Awards under Section 10.1. All Equity Awards shall be
granted by, confirmed by, and subject to the terms of, a written agreement
executed by the Company and the Participant. In particular, the Committee shall
have the authority:
(a)    to select the Eligible Employees and Consultants to whom Awards may from
time to time be granted hereunder;
(b)    to determine whether and to what extent Awards, including any combination
of two or more Awards, are to be granted hereunder to one or more Eligible
Employees or Consultants;
(c)    to determine, in accordance with the terms of this Plan, the number of
shares of Common Stock to be covered by each Equity Award granted hereunder;
(d)    to determine the terms and conditions, not inconsistent with the terms of
this Plan, of any Award granted hereunder (including, but not limited to, the
exercise or purchase price (if any), any restriction or limitation, any vesting
schedule or acceleration thereof and any forfeiture restrictions or waiver
thereof,

9
    

--------------------------------------------------------------------------------




regarding any Award and the shares of Common Stock relating thereto, based on
such factors, if any, as the Committee shall determine, in its sole discretion);
(e)    to determine whether and under what circumstances a Stock Option may be
settled in cash, Common Stock and/or Restricted Stock under Section 6.3(d) or,
with respect to Stock Options granted to Non-Employee Directors, Section
13.4(d);
(f)    to the extent permitted by law, to determine whether, to what extent and
under what circumstances to provide loans (which shall bear interest at the rate
the Committee shall provide) to Eligible Employees and Consultants in order to
exercise Stock Options under this Plan or to purchase Awards under this Plan
(including shares of Common Stock);
(g)    to determine whether a Stock Option is an Incentive Stock Option or
Non-Qualified Stock Option, whether a Stock Appreciation Right is a Tandem Stock
Appreciation Right or Non-Tandem Stock Appreciation Right or whether an Award is
intended to satisfy Section 162(m) of the Code;
(h)    to determine whether to require an Eligible Employee or Consultant, as a
condition of the granting of any Award, not to sell or otherwise dispose of
shares of Common Stock acquired pursuant to the exercise of an Option or an
Award for a period of time as determined by the Committee, in its sole
discretion, following the date of the acquisition of such Option or Award;
(i)    to modify, extend or renew an Award, subject to Article XV herein,
provided, however, that if an Award is modified, extended or renewed and thereby
deemed to be the issuance of a new Award under the Code or the applicable
accounting rules, the exercise price of an Award may continue to be the original
exercise price even if less than the Fair Market Value of the Common Stock at
the time of such modification, extension or renewal; provided further, however,
that such Award may be restructured to comply with Section 409A of the Code to
avoid any adverse tax consequences, to the extent applicable;
(j)    to determine the form of any Award agreement or other document or notice
related to this Plan, and whether that document, including signatures, may be in
electronic form in accordance with Section 17.16 herein; and
(k)    to determine, subject to Sections 12.1 and 17.11, whether and under what
circumstances (consistent with the terms of the Plan) a Participant shall be
entitled to designate a beneficiary to receive the Participant’s outstanding
Award(s) or exercise the Participant’s rights under the Participant’s
outstanding Award(s) following the death of the Participant.
3.3    Guidelines. Subject to Article XV hereof, the Committee shall have the
authority to adopt, alter and repeal such administrative rules, guidelines and
practices governing this Plan and perform all acts, including the delegation of
its administrative responsibilities, as it shall, from time to time, deem
advisable; to construe

10
    

--------------------------------------------------------------------------------




and interpret the terms and provisions of this Plan and any Award issued under
this Plan (and any agreements relating thereto); and to otherwise supervise the
administration of this Plan. The Committee may correct any defect, supply any
omission or reconcile any inconsistency in this Plan or in any agreement
relating thereto in the manner and to the extent it shall deem necessary to
effectuate the purpose and intent of this Plan. The Committee may adopt special
guidelines and provisions for persons who are residing in, or subject to, the
taxes of, Foreign Jurisdictions to comply with applicable tax and securities
laws and may impose any limitations and restrictions that it deems necessary to
comply with the applicable tax and securities laws of such Foreign
Jurisdictions. To the extent applicable, this Plan is intended to comply with
Section 162(m) of the Code and the applicable requirements of Rule 16b-3 and
shall be limited, construed and interpreted in a manner so as to comply
therewith.
3.4    Decisions Final. Any decision, interpretation or other action made or
taken in good faith by or at the direction of the Company, the Board or the
Committee (or any of its members) arising out of or in connection with this Plan
shall be within the absolute discretion of all and each of them, as the case may
be, and shall be final, binding and conclusive on the Company and all employees
and Participants and their respective heirs, executors, administrators,
successors and assigns.
3.5    Reliance on Counsel. The Company, the Board or the Committee may consult
with legal counsel, who may be counsel for the Company or other counsel, with
respect to its obligations or duties hereunder, or with respect to any action or
proceeding or any question of law, and shall not be liable with respect to any
action taken or omitted by it in good faith pursuant to the advice of such
counsel.
3.6    Procedures. If the Committee is appointed, the Board shall designate one
of the members of the Committee as chairman and the Committee shall hold
meetings, subject to the By-Laws of the Company, at such times and places as it
shall deem advisable. A majority of the Committee members shall constitute a
quorum. All determinations of the Committee shall be made by a majority of its
members. Any decision or determination reduced to writing and signed by all the
Committee members in accordance with the By-Laws of the Company, shall be fully
as effective as if it had been made by a vote at a meeting duly called and held.
The Committee shall keep minutes of its meetings and shall make such rules and
regulations for the conduct of its business as it shall deem advisable.
3.7    Designation of Consultants/Liability.
(a)    The Committee may designate employees of the Company and professional
advisors to assist the Committee in the administration of this Plan and may
grant authority to officers to execute agreements or other documents on behalf
of the Committee.
(b)    The Committee may employ such legal counsel, consultants and agents as it
may deem desirable for the administration of this Plan and may rely upon any
opinion received from any such counsel or consultant and any

11
    

--------------------------------------------------------------------------------




computation received from any such consultant or agent. Expenses incurred by the
Committee in the engagement of any such counsel, consultant or agent shall be
paid by the Company. The Committee, its members and any employee of the Company
designated pursuant to paragraph (a) above shall not be liable for any action or
determination made in good faith with respect to this Plan. To the maximum
extent permitted by applicable law, no officer of the Company or member or
former member of the Committee shall be liable for any action or determination
made in good faith with respect to this Plan or any Award granted under it. To
the maximum extent permitted by applicable law or the Certificate of
Incorporation or By-Laws of the Company and to the extent not covered by
insurance, each officer and member or former member of the Committee shall be
indemnified and held harmless by the Company against any cost or expense
(including reasonable fees of counsel reasonably acceptable to the Company) or
liability (including any sum paid in settlement of a claim with the approval of
the Company), and advanced amounts necessary to pay the foregoing at the
earliest time and to the fullest extent permitted, arising out of any act or
omission to act in connection with this Plan, except to the extent arising out
of such officer's, member's or former member's own fraud or bad faith. Such
indemnification shall be in addition to any rights of indemnification the
officers, directors or members or former officers, directors or members may have
under applicable law or under the Certificate of Incorporation or By-Laws of the
Company or any Affiliate. Notwithstanding anything else herein, this
indemnification will not apply to the actions or determinations made by an
individual with regard to Awards granted to him or her under this Plan.
ARTICLE IV

SHARE AND OTHER LIMITATIONS


4.1    Shares.
(a)    General Limitation. The aggregate number of shares of Common Stock which
may be issued or used for reference purposes under this Plan or with respect to
which Equity Awards may be granted shall not exceed 8,962,500 shares of Common
Stock (subject to any increase or decrease pursuant to Section 4.2) with respect
to all types of Equity Awards (such aggregate number of shares includes shares
already issued pursuant to Equity Awards granted under the Plan since its
original inception). The shares of Common Stock available under this Plan may be
either authorized and unissued Common Stock or Common Stock held in or acquired
for the treasury of the Company. If any Stock Option or Stock Appreciation Right
granted under this Plan expires, terminates or is canceled for any reason
without having been exercised in full or, with respect to Stock Options, the
Company repurchases any Stock Option, the number of shares of Common Stock
underlying such unexercised or repurchased Stock Option or any unexercised Stock
Appreciation Right shall again be available for the purposes of Equity Awards
under this Plan. If any shares of Restricted Stock, Performance

12
    

--------------------------------------------------------------------------------




Shares, Performance Units, Restricted Stock Units or Stock Units awarded under
this Plan to a Participant are forfeited or repurchased by the Company for any
reason, the number of forfeited or repurchased shares of Restricted Stock, or
shares of Common Stock underlying any Performance Share, Performance Unit,
Restricted Stock Unit or Stock Unit Awards shall again be available for the
purposes of Equity Awards under this Plan. If a Tandem Stock Appreciation Right
is granted or a Limited Stock Appreciation Right is granted in tandem with a
Stock Option, such grant shall only apply once against the maximum number of
shares of Common Stock which may be issued under this Plan. The number of shares
of Common Stock available for the purpose of Equity Awards under the Plan shall
be reduced by (i) the total number of Stock Options, Stock Appreciation Rights
or Other Stock-Based Awards (subject to exercise) that have been exercised,
regardless of whether any of the shares of Common Stock underlying such Awards
are not actually issued to the Participant as the result of a net settlement,
and (ii) any shares of Common Stock used to pay any exercise price or tax
withholding obligation with respect to any Award.
(b)    Individual Participant Limitations. (i) The maximum number of shares of
Common Stock subject to any Award of Stock Options, Stock Appreciation Rights,
Performance Shares or shares of Restricted Stock for which the grant of such
Award or the lapse of the relevant Restriction Period is subject to the
attainment of Performance Goals in accordance with Section 8.3(a)(ii) herein
which may be granted under this Plan during any fiscal year of the Company to
each Eligible Employee or Consultant shall be 225,000 shares per type of Award
(which shall be subject to any increase or decrease pursuant to Section 4.2),
provided that the maximum number of shares of Common Stock for all types of
Equity Awards does not exceed 225,000 (which shall be subject to any increase or
decrease pursuant to Section 4.2) during any fiscal year of the Company. If a
Tandem Stock Appreciation Right is granted or a Limited Stock Appreciation Right
is granted in tandem with a Stock Option, it shall apply against the Eligible
Employee's or Consultant's individual share limitations for both Stock
Appreciation Rights and Stock Options.
(ii)    There are no annual individual Eligible Employee or Consultant share
limitations on Restricted Stock for which the grant of such Award or the lapse
of the relevant Restriction Period is not subject to attainment of Performance
Goals in accordance with Section 8.3(a)(ii) hereof.
(iii)    Performance Units payable solely in cash shall be deemed to be cash
incentive awards subject to the limitation in Section 4.1(b)(v), and Performance
Units payable in cash or in shares of Common Stock shall be subject to the
limitation in Section 4.1(b)(i) unless the Committee has, no later than the time
performance goals are specified for the Performance Units, designated such
Performance Units as cash incentive awards potentially settleable in shares, in
which case the Performance Units shall be subject to the limitation in Section
4.1(b)(v).

13
    

--------------------------------------------------------------------------------






(iv)    The individual Participant limitations set forth in this Section
4.1(b)(i) – (iv) shall be cumulative; that is, to the extent that shares of
Common Stock for which Equity Awards are permitted to be granted to an Eligible
Employee or a Consultant during a fiscal year are not covered by an Award to
such Eligible Employee or Consultant in a fiscal year, the number of shares of
Common Stock available for Equity Awards to such Eligible Employee or Consultant
shall automatically increase in the subsequent fiscal years during the term of
the Plan until used.
(v)    The maximum potential amount earnable under all cash incentive Awards
granted under this Plan for any fiscal year of the Company to each Eligible
Employee shall be such Eligible Employee’s “Annual Limit,” which in each fiscal
year shall be $4 million plus the amount of the Eligible Person's unused Annual
Limit as of the close of the previous fiscal year. This limitation is separate
and not affected by the number of Awards granted during such fiscal year subject
to the limitations under Section 4.1(b)(i) – (iv). For this purpose, (i) the
potential amount earnable means the maximum amount potentially payable, without
regard to whether it is to be paid currently or on a deferred basis or continues
to be subject to any service requirement or other non-performance condition,
(ii) a Participant's Annual Limit is used to the extent an amount may be
potentially earned or paid under a cash incentive Award, regardless of whether
such amount is in fact earned or paid, and (iii) a cash incentive Award is
“granted” for the earliest fiscal year included in the Performance Cycle for
that Award, regardless of whether the terms of the Award do or do not create a
legal right on the part of the Participant ultimately to receive a payment with
respect to such Award.
 
4.2    Changes.
(a)    The existence of this Plan and the Awards granted hereunder shall not
affect in any way the right or power of the Board or the stockholders of the
Company to make or authorize any adjustment, recapitalization, reorganization or
other change in the Company's capital structure or its business, any merger or
consolidation of the Company or any Affiliate, any issue of bonds, debentures,
preferred or prior preference stock ahead of or affecting Common Stock, the
dissolution or liquidation of the Company or any Affiliate, any sale or transfer
of all or part of the assets or business of the Company or any Affiliate or any
other corporate act or proceeding.
(b)    Subject to the provisions of Section 4.2(d), in the event of any such
change in the capital structure or business of the Company by reason of any
stock split, reverse stock split, stock dividend, combination or
reclassification of shares, recapitalization, or other change in the capital
structure of the Company, merger, consolidation, spin-off, reorganization,
partial or complete liquidation, issuance of rights or warrants to purchase any
Common Stock or securities convertible into

14
    

--------------------------------------------------------------------------------




Common Stock, or any other corporate transaction or event having an effect
similar to any of the foregoing and effected without receipt of consideration by
the Company, then the aggregate number and kind of shares which thereafter may
be issued under this Plan, the number and kind of shares or other property
(including cash) to be issued upon exercise of an outstanding Stock Option or
other Awards granted under this Plan and the purchase price thereof, the per
share performance goals established under any Award, the number and kind of
shares to be issued to Non-Employee Directors pursuant to Article XIII, and the
individual participation limits set forth in Section 4.1(b) (other than those
based on cash limitations) shall be appropriately adjusted consistent with such
change in such manner as the Committee deems equitable to prevent substantial
dilution or enlargement of the rights granted to, or available for, Participants
under this Plan, and any such adjustment shall be final, binding and conclusive
on the Company and all Participants and employees and their respective heirs,
executors, administrators, successors and assigns. In furtherance of the
foregoing, each outstanding Award shall confer on the Participant a legal right
to an appropriate adjustment of the Award in the event of an “equity
restructuring” within the meaning of FASB ASC Topic 718. Notwithstanding the
foregoing, the Committee shall not make any adjustments pursuant to this Section
4.2 that would subject a Participant to additional tax or penalties under
Section 409A of the Code, without the Participant’s consent.
(c)    Fractional shares of Common Stock resulting from any adjustment in
Options or Awards pursuant to Section 4.2(a) or (b) shall be aggregated until,
and eliminated at, the time of exercise by rounding-down for fractions less than
one-half and rounding-up for fractions equal to or greater than one-half. No
cash settlements shall be made with respect to fractional shares eliminated by
rounding. Notice of any adjustment shall be given by the Committee to each
Participant whose Award has been adjusted and such adjustment (whether or not
such notice is given) shall be effective and binding for all purposes of this
Plan.
(d)    In the event of a merger or consolidation in which the Company is not the
surviving entity or in the event of any transaction that results in the
acquisition of substantially all of the Company's outstanding Common Stock by a
single person or entity or by a group of persons and/or entities acting in
concert, or in the event of the sale or transfer of all or substantially all of
the Company's assets (all of the foregoing being referred to as "Acquisition
Events"), then the Committee may, in its sole discretion, terminate all
outstanding Stock Options and Stock Appreciation Rights, effective as of the
date of the Acquisition Event, by delivering notice of termination to each
Participant at least 30 days prior to the date of consummation of the
Acquisition Event, in which case during the period from the date on which such
notice of termination is delivered to the consummation of the Acquisition Event,
each such Participant shall have the right to exercise in full all of his or her
Stock Options and Stock Appreciation Rights that are then outstanding (without
regard to any limitations on exercisability otherwise contained in the Stock
Option or Award Agreements), but any such exercise shall be contingent upon and
subject to the occurrence of the Acquisition

15
    

--------------------------------------------------------------------------------




Event, and, provided that, if the Acquisition Event does not take place within a
specified period after giving such notice for any reason whatsoever, the notice
and exercise pursuant thereto shall be null and void.
If an Acquisition Event occurs but the Committee does not terminate the
outstanding Stock Options and Stock Appreciation Rights pursuant to this Section
4.2(d), then the provisions of Section 4.2(b) shall apply.
4.3    Minimum Purchase Price. Notwithstanding any provision of this Plan to the
contrary, if authorized but previously unissued shares of Common Stock are
issued under this Plan, such shares shall not be issued for a consideration
which is less than as permitted under applicable law.
4.4    Assumption of Awards. Awards that were granted prior to the Effective
Date under the (i) Comtech Telecommunications Corp. 1982 Incentive Stock Option
Plan (the "1982 Plan"), and (ii) the Comtech Telecommunications Corp. 1993
Incentive Stock Option Plan, as amended, shall be transferred and assumed by
this Plan as of the Effective Date. Notwithstanding the foregoing, such Awards
shall continue to be governed by the terms of the applicable agreement in effect
prior to the Effective Date.
4.5    Minimum Restriction and Vesting Period. Notwithstanding any other
provision of the Plan to the contrary, effective September 21, 2011, with
respect to any Award of Restricted Stock, Performance Shares, Performance Units,
Restricted Stock Units, or Other Stock-Based Award which by its terms does not
require the recipient of the Award to pay a per share exercise price or purchase
price equal to the Fair Market Value of the underlying Common Stock at the grant
date (collectively, “Full-Value Awards”), (i) the Restriction Period with
respect to any such Award of Restricted Stock, (ii) the Performance Period with
respect to any such Award of Performance Shares, (iii) the Performance Unit
Cycle with respect to any such Award of Performance Units and (iv) the vesting
period with respect to any such Restricted Stock Unit or any such Other
Stock-Based Award that is payable in shares of Common Stock granted on or after
such date shall be no less than (A) one year, if the lapsing of restrictions or
vesting of the Full-Value Award is based (in whole or in part) on the attainment
of one or more Performance Goals, and (B) three years, if the lapsing of
restrictions or vesting of the Full-Value Award is based solely on the continued
performance of services by the Participant (with the restrictions thereto
lapsing or the Full-Value Award becoming vested as to no more than one-third
(1/3rd) of the Common Stock subject thereto on each of the first and second
anniversaries of the date of grant); provided, that, subject to the terms of the
Plan, the Committee may (at the time of grant or thereafter) provide for the
earlier lapsing of restrictions or the vesting of the Full-Value Award in the
event of a Change of Control or a Participant’s Retirement, death or Disability;
and provided further, that, subject to the limitations set forth in
Section 4.1(a), Full-Value Awards with respect to up to ten percent (10%) of the
total number of Shares reserved for Awards under the Plan may be granted that
are not subject to the foregoing limitations.
4.6    Dividends and Dividend Equivalents. Notwithstanding any other provision
of the Plan to the contrary, any rights granted hereunder to a Participant under

16
    

--------------------------------------------------------------------------------




an Award granted on or after September 21, 2011 to receive or retain dividends
or dividend equivalents with respect to the shares of Common Stock underlying
any Full-Value Award (with respect to which the lapsing of the restrictions
subject thereto or the vesting thereof is based (in whole or in part) on the
attainment of one or more Performance Goals), shall be subject to the same
vesting and/or forfeiture conditions (performance-based, service-based or
otherwise) as are applicable to such Full-Value Award.
ARTICLE V

ELIGIBILITY


5.1    General Eligibility. All Eligible Employees and Consultants and
prospective employees of and Consultants to the Company and its Affiliates are
eligible to be granted Non-Qualified Stock Options, Stock Appreciation Rights,
Restricted Stock, Performance Shares, Performance Units, Restricted Stock Units,
Stock Units, Other Stock-Based Awards, awards providing benefits similar to each
of the foregoing designed to meet the requirements of Foreign Jurisdictions
under this Plan, and cash incentive Awards. Eligibility for the grant of an
Award and actual participation in this Plan shall be determined by the Committee
in its sole discretion. The vesting and exercise of Awards granted to a
prospective employee or Consultant are conditioned upon such individual actually
becoming an Eligible Employee or Consultant.
5.2    Incentive Stock Options. All Eligible Employees of the Company, its
Subsidiaries and its Parent (if any) are eligible to be granted Incentive Stock
Options under this Plan. Eligibility for the grant of an Award and actual
participation in this Plan shall be determined by the Committee in its sole
discretion.
5.3    Non-Employee Directors. Non-Employee Directors are only eligible to
receive an Award of Stock Options, Restricted Stock, Restricted Stock Units and
Stock Units in accordance with Article XIII of the Plan.
5.4    Service Recipient Stock. Notwithstanding anything herein to the contrary,
no Option or SAR under which a Participant may receive Common Stock may be
granted under the Plan to an Eligible Employee, prospective employee, Consultant
or Non-Employee Director of the Company or any of its Affiliates if such Common
Stock does not constitute “service recipient stock” for purposes of Section 409A
of the Code with respect to such Eligible Employee, prospective employee,
Consultant or Non-Employee Director, unless such Option or SAR is structured in
a manner intended to comply with, or be exempt from, Section 409A of the Code.



17
    

--------------------------------------------------------------------------------




ARTICLE VI


STOCK OPTIONS


6.1    Stock Options. Each Stock Option granted hereunder shall be one of two
types: (i) an Incentive Stock Option intended to satisfy the requirements of
Section 422 of the Code; or (ii) a Non-Qualified Stock Option.
6.2    Grants. The Committee shall have the authority to grant to any Eligible
Employee one or more Incentive Stock Options, Non-Qualified Stock Options or
both types of Stock Options (in each case with or without Stock Appreciation
Rights). To the extent that any Stock Option does not qualify as an Incentive
Stock Option (whether because of its provisions or the time or manner of its
exercise or otherwise), such Stock Option or the portion thereof which does not
qualify, shall constitute a separate Non-Qualified Stock Option. The Committee
shall have the authority to grant any Consultant one or more Non-Qualified Stock
Options (with or without Stock Appreciation Rights). Notwithstanding any other
provision of this Plan to the contrary or any provision in an agreement
evidencing the grant of a Stock Option to the contrary, any Stock Option granted
to an Eligible Employee of an Affiliate (other than an Affiliate which is a
Parent or a Subsidiary) shall be a Non-Qualified Stock Option.
6.3    Terms of Stock Options. Stock Options granted under this Plan shall be
subject to the following terms and conditions, and shall be in such form and
contain such additional terms and conditions, not inconsistent with the terms of
this Plan, as the Committee shall deem desirable:
(a)    Exercise Price. The exercise price per share of Common Stock purchasable
under a Stock Option shall be determined by the Committee at the time of grant,
but shall not be less than 100% of the Fair Market Value of the share of Common
Stock at the time of grant; provided, however, that if an Incentive Stock Option
is granted to a Ten Percent Stockholder, the exercise price shall be no less
than 110% of the Fair Market Value of the Common Stock.
(b)    Stock Option Term. The term of each Stock Option shall be fixed by the
Committee; provided, however, that no Stock Option shall be exercisable more
than 10 years after the date such Stock Option is granted; and further provided
that the term of an Incentive Stock Option granted to a Ten Percent Stockholder
shall not exceed 5 years.
(c)    Exercisability. Stock Options shall be exercisable at such time or times
and subject to such terms and conditions as shall be determined by the Committee
at grant. If the Committee provides, in its discretion, that any Stock Option is
exercisable subject to certain limitations (including, without limitation, that
such Stock Option is exercisable only in installments or within certain time
periods), the Committee may waive such limitations on the exercisability at any
time at or after grant in whole or in part (including, without limitation,
waiver of the installment exercise provisions or acceleration of the time at
which such Stock

18
    

--------------------------------------------------------------------------------




Option may be exercised), based on such factors, if any, as the Committee shall
determine, in its sole discretion.
(d)    Method of Exercise. Subject to whatever installment exercise and waiting
period provisions apply under subsection (c) above, Stock Options may be
exercised in whole or in part at any time and from time to time during the Stock
Option term by giving written notice of exercise to the Secretary of the Company
specifying the number of shares to be purchased. Such notice shall be
accompanied by payment in full of the purchase price as follows: (i) in cash or
by check, bank draft or money order payable to the order of the Company; (ii) to
the extent permitted by law, if the Common Stock is traded on a national
securities exchange, The Nasdaq Stock Market LLC or quoted on a national
quotation system sponsored by the Financial Industry Regulatory Authority,
through a "cashless exercise" procedure whereby the Participant delivers
irrevocable instructions to a broker satisfactory to the Company to deliver
promptly to the Company an amount equal to the purchase price; or (iii) on such
other terms and conditions as may be acceptable to the Committee (including,
without limitation, the relinquishment of Stock Options or by payment in full or
in part in the form of Common Stock owned by the Participant (and for which the
Participant has good title free and clear of any liens and encumbrances) based
on the Fair Market Value of the Common Stock on the payment date as determined
by the Committee). No shares of Common Stock shall be issued until payment
therefore, as provided herein, has been made or provided for.
(e)    Incentive Stock Option Limitations. To the extent that the aggregate Fair
Market Value (determined as of the time of grant) of the Common Stock with
respect to which Incentive Stock Options are exercisable for the first time by
an Eligible Employee during any calendar year under this Plan and/or any other
stock option plan of the Company, any Subsidiary or any Parent exceeds $100,000,
such Options shall be treated as Non-Qualified Stock Options. In addition, if an
Eligible Employee does not remain employed by the Company, any Subsidiary or any
Parent at all times from the time an Incentive Stock Option is granted until 3
months prior to the date of exercise thereof (or such other period as required
by applicable law), such Stock Option shall be treated as a Non-Qualified Stock
Option. Should any provision of this Plan not be necessary in order for the
Stock Options to qualify as Incentive Stock Options, or should any additional
provisions be required, the Committee may amend this Plan accordingly, without
the necessity of obtaining the approval of the stockholders of the Company.
(f)    Form, Modification, Extension and Renewal of Stock Options. Subject to
the terms and conditions and within the limitations of this Plan, Stock Options
shall be evidenced by such form of agreement or grant as is approved by the
Committee, and the Committee may (i) modify, extend or renew outstanding Stock
Options granted under this Plan; provided that the rights of a Participant are
not reduced without his consent; provided further, that any such modification,
extension or renewal is intended to be structured to comply with Section 409A of

19
    

--------------------------------------------------------------------------------




the Code, to the extent applicable, and (ii) accept the surrender of outstanding
Stock Options (up to the extent not theretofore exercised) and authorize the
granting of new Stock Options in substitution therefor (to the extent not
theretofore exercised). Notwithstanding the foregoing, unless approved by
stockholders of the Company, (i) an outstanding Option or SAR may not be
modified to reduce the exercise price thereof, (ii) no new Option or SAR at a
lower exercise price or base price may be substituted for a surrendered Option
or SAR, and (iii) no other Award may be issued or cash may be paid in exchange
for the surrender of an Option or SAR at a time that the exercise or base price
of such Option or SAR exceeds the current Fair Market Value of a share of Common
Stock or if such new Award or cash has a value in excess of the then
in-the-money value of the surrendered Option or SAR, provided that adjustments
or substitutions in accordance with Section 4.2 are not subject to this
stockholder approval requirement.
(g)    Other Terms and Conditions. Stock Options may contain such other
provisions, which shall not be inconsistent with any of the terms of this Plan,
as the Committee shall deem appropriate; provided, however, that Stock Options
shall not provide for the automatic grant of the same number of Stock Options as
the number of shares of Common Stock used to pay for the exercise price of Stock
Options or shares of Common Stock used to pay withholding taxes (i.e.,
“reloads”).
(h)    Detrimental Activity. Unless otherwise determined by the Committee at
grant, (i) in the event the Participant engages in Detrimental Activity prior to
any exercise of the Stock Option, all Stock Options (whether vested or
unvested) held by the Participant shall thereupon terminate and expire, (ii) as
a condition of the exercise of a Stock Option, the Participant shall be required
to certify (or shall be deemed to have certified) at the time of exercise in a
manner acceptable to the Company that the Participant is in compliance with the
terms and conditions of the Plan and that the Participant has not engaged in,
and does not intend to engage in, any Detrimental Activity, and (iii) in the
event the Participant engages in Detrimental Activity during the one year period
following the later of (x) Participant's Termination of Employment or (y) the
date the Stock Option is exercised, that any Stock Options shall be immediately
forfeited (whether or not then vested) and the Company shall be entitled to
recover from the Participant at any time within one year after the later of (x)
or (y), and the Participant shall pay over to the Company, an amount equal to
any gain realized as a result of the exercise of any Stock Options (whether at
the time of exercise or thereafter).



20
    

--------------------------------------------------------------------------------




ARTICLE VII

STOCK APPRECIATION RIGHTS


7.1    Tandem Stock Appreciation Rights. Stock Appreciation Rights may be
granted in conjunction with all or part of any Stock Option (a "Reference Stock
Option") granted under this Plan ("Tandem Stock Appreciation Rights"). In the
case of a Non-Qualified Stock Option, such rights may be granted either at or
after the time of the grant of such Reference Stock Option. In the case of an
Incentive Stock Option, such rights may be granted only at the time of the grant
of such Reference Stock Option. Consultants shall not be eligible for a grant of
Tandem Stock Appreciation Rights granted in conjunction with all or part of an
Incentive Stock Option.
7.2    Terms and Conditions of Tandem Stock Appreciation Rights. Tandem Stock
Appreciation Rights shall be subject to such terms and conditions, not
inconsistent with the provisions of this Plan, as shall be determined from time
to time by the Committee, including Article XII and the following:
(a)    Term. A Tandem Stock Appreciation Right or applicable portion thereof
granted with respect to a Reference Stock Option shall terminate and no longer
be exercisable upon the termination or exercise of the Reference Stock Option,
except that, unless otherwise determined by the Committee, in its sole
discretion, at the time of grant, a Tandem Stock Appreciation Right granted with
respect to less than the full number of shares covered by the Reference Stock
Option shall not be reduced until and then only to the extent the exercise or
termination of the Reference Stock Option causes the number of shares covered by
the Tandem Stock Appreciation Right to exceed the number of shares remaining
available and unexercised under the Reference Stock Option.
(b)    Exercisability. Tandem Stock Appreciation Rights shall be exercisable
only at such time or times and to the extent that the Reference Stock Options to
which they relate shall be exercisable in accordance with the provisions of
Article VI and this Article VII.
(c)    Method of Exercise. A Tandem Stock Appreciation Right may be exercised by
a Participant by surrendering the applicable portion of the Reference Stock
Option. Upon such exercise and surrender, the Participant shall be entitled to
receive an amount determined in the manner prescribed in this Section 7.2. Stock
Options which have been so surrendered, in whole or in part, shall no longer be
exercisable to the extent the related Tandem Stock Appreciation Rights have been
exercised.
(d)    Payment. Upon the exercise of a Tandem Stock Appreciation Right, a
Participant shall be entitled to receive up to, but no more than, an amount in
Common Stock equal in value to the excess of the Fair Market Value of one share
of Common Stock over the option price per share specified in the Reference

21
    

--------------------------------------------------------------------------------




Stock Option, multiplied by the number of shares in respect of which the Tandem
Stock Appreciation Right shall have been exercised.
(e)    Deemed Exercise of Reference Stock Option. Upon the exercise of a Tandem
Stock Appreciation Right, the Reference Stock Option or part thereof to which
such Stock Appreciation Right is related shall be deemed to have been exercised
for the purpose of the limitation set forth in Article IV of this Plan on the
number of shares of Common Stock to be issued under this Plan.
(f)    Detrimental Activity. Unless otherwise determined by the Committee at
grant, (i) in the event the Participant engages in Detrimental Activity prior to
any exercise of Tandem Stock Appreciation Rights, all Tandem Stock Appreciation
Rights (whether vested or unvested) held by the Participant shall thereupon
terminate and expire, (ii) as a condition of the exercise of a Tandem Stock
Appreciation Right, the Participant shall be required to certify (or shall be
deemed to have certified) at the time of exercise in a manner acceptable to the
Company that the Participant is in compliance with the terms and conditions of
the Plan and that the Participant has not engaged in, and does not intend to
engage in, any Detrimental Activity, and (iii) in the event the Participant
engages in Detrimental Activity during the one year period following the later
of (x) Participant's Termination of Employment or (y) the date the Tandem Stock
Appreciation Right is exercised, that any Tandem Stock Appreciation Rights shall
be immediately forfeited (whether or not then vested) and the Company shall be
entitled to recover from the Participant at any time within one year after the
later of (x) or (y), and the Participant shall pay over to the Company, an
amount equal to any gain realized as a result of the exercise (whether at the
time of exercise or thereafter).
7.3    Non-Tandem Stock Appreciation Rights. Non-Tandem Stock Appreciation
Rights may also be granted without reference to any Stock Option granted under
this Plan.
7.4    Terms and Conditions of Non-Tandem Stock Appreciation Rights. Non-Tandem
Stock Appreciation Rights shall be subject to such terms and conditions, not
inconsistent with the provisions of this Plan, as shall be determined from time
to time by the Committee, including Article XII and the following:
(a)    Term. The term of each Non-Tandem Stock Appreciation Right shall be fixed
by the Committee, but shall not be greater than ten (10) years after the date
the right is granted.
(b)    Exercisability. Non-Tandem Stock Appreciation Rights shall be exercisable
at such time or times and subject to such terms and conditions as shall be
determined by the Committee at grant. If the Committee provides, in its
discretion, that any such right is exercisable subject to certain limitations
(including, without limitation, that it is exercisable only in installments or
within certain time periods), the Committee may waive such limitation on the

22
    

--------------------------------------------------------------------------------




exercisability at any time at or after grant in whole or in part (including,
without limitation, waiver of the installment exercise provisions or
acceleration of the time at which rights may be exercised), based on such
factors, if any, as the Committee shall determine, in its sole discretion.
(c)    Method of Exercise. Subject to whatever installment exercise and waiting
period provisions apply under subsection (b) above, Non-Tandem Stock
Appreciation Rights may be exercised in whole or in part at any time and from
time to time during the term, by giving written notice of exercise to the
Company specifying the number of Non-Tandem Stock Appreciation Rights to be
exercised.
(d)    Payment. Upon the exercise of a Non-Tandem Stock Appreciation Right a
Participant shall be entitled to receive, for each right exercised, up to, but
no more than, an amount in cash and/or Common Stock (as chosen by the Committee
in its sole discretion at grant, or thereafter if no rights of a Participant are
reduced) equal in value to the excess of the Fair Market Value of one share of
Common Stock on the date the right is exercised over the Fair Market Value of
one share of Common Stock on the date the right was awarded to the Participant;
provided, that if payment is made in cash such payment shall be structured to
comply with Section 409A of the Code, to the extent applicable.
(e)    Detrimental Activity. Unless otherwise determined by the Committee at
grant, (i) in the event the Participant engages in Detrimental Activity prior to
any exercise of Non-Tandem Stock Appreciation Rights, all Non-Tandem Stock
Appreciation Rights (whether vested or unvested) held by the Participant shall
thereupon terminate and expire, (ii) as a condition of the exercise of a Tandem
Stock Appreciation Right, the Participant shall be required to certify (or shall
be deemed to have certified) at the time of exercise in a manner acceptable to
the Company that the Participant is in compliance with the terms and conditions
of the Plan and that the Participant has not engaged in, and does not intend to
engage in, any Detrimental Activity, and (iii) in the event the Participant
engages in Detrimental Activity during the one year period following the later
of (x) Participant's Termination of Employment or (y) the date the Non-Tandem
Stock Appreciation Right is exercised, that any Non-Tandem Stock Appreciation
Rights shall be immediately forfeited (whether or not then vested) and the
Company shall be entitled to recover from the Participant at any time within one
year after the later of (x) or (y), and the Participant shall pay over to the
Company, an amount equal to any gain realized as a result of the exercise
(whether at the time of exercise or thereafter).
7.5    Limited Stock Appreciation Rights. The Committee may, in its sole
discretion, grant a Tandem Stock Appreciation Right or a Non-Tandem Stock
Appreciation Right as a Limited Stock Appreciation Right. Limited Stock
Appreciation Rights may be exercised only upon the occurrence of a Change in
Control or such other event as the Committee may, in its sole discretion,
designate at the time of grant or thereafter. Upon the exercise of limited Stock
Appreciation Rights, except as otherwise provided in an Award agreement, the
Participant shall receive in cash or Common Stock,

23
    

--------------------------------------------------------------------------------




as determined by the Committee, an amount equal to the amount (i) set forth in
Section 7.2(d) with respect to Tandem Stock Appreciation Rights, or (ii) set
forth in Section 7.4(d) with respect to Non-Tandem Stock Appreciation Rights, as
applicable.
ARTICLE VIII

RESTRICTED STOCK


8.1    Awards of Restricted Stock. Shares of Restricted Stock may be issued to
Eligible Employees or Consultants either alone or in addition to other Awards
granted under this Plan. The Committee shall determine the eligible persons to
whom, and the time or times at which, grants of Restricted Stock will be made,
the number of shares to be awarded, the price (if any) to be paid by the
recipient (subject to Section 8.2), the time or times within which such Awards
may be subject to forfeiture, the vesting schedule and rights to acceleration
thereof, and all other terms and conditions of the Awards. The Committee may
condition the grant or vesting of Restricted Stock upon the attainment of
specified performance goals, including established Performance Goals in
accordance with Section 162(m) of the Code, or such other factors as the
Committee may determine, in its sole discretion.
8.2    Awards and Certificates. An Eligible Employee or Consultant selected to
receive Restricted Stock shall not have any rights with respect to such Award,
unless and until such Participant has delivered to the Company a fully executed
copy of the applicable Award agreement relating thereto and has otherwise
complied with the applicable terms and conditions of such Award. Further, such
Award shall be subject to the following conditions:
(a)    Purchase Price. The purchase price of Restricted Stock shall be fixed by
the Committee. Subject to Section 4.3, the purchase price for shares of
Restricted Stock may be zero to the extent permitted by applicable law, and, to
the extent not so permitted, such purchase price may not be less than par value.
(b)    Acceptance. Awards of Restricted Stock must be accepted within a period
of 90 days (or such shorter period as the Committee may specify at grant) after
the Award date by executing a Restricted Stock Award agreement and by paying
whatever price (if any) the Committee has designated thereunder.
(c)    Legend. Each Participant receiving shares of Restricted Stock shall be
issued a stock certificate in respect of such shares of Restricted Stock, unless
the Committee elects to use another system, such as book entries by the transfer
agent, as evidencing ownership of shares of Restricted Stock. Such certificate
shall be registered in the name of such Participant, and shall bear an
appropriate legend referring to the terms, conditions, and restrictions
applicable to such Award, substantially in the following form:
"The anticipation, alienation, attachment, sale, transfer, assignment, pledge,
encumbrance or charge of the shares of stock represented hereby are

24
    

--------------------------------------------------------------------------------




subject to the terms and conditions (including forfeiture) of The Comtech
Telecommunications Corp. 2000 Stock Incentive Plan (the "Plan") and an Agreement
entered into between the registered owner and the Company dated _______. Copies
of such Plan and Agreement are on file at the principal office of the Company."
(d)    Custody. The Committee may require that any stock certificates evidencing
such shares be held in custody by the Company until the restrictions thereon
shall have lapsed and that, as a condition to the grant of such Award of
Restricted Stock, the Participant shall have delivered a duly signed stock
power, endorsed in blank, relating to the Common Stock covered by such Award.
8.3    Restrictions and Conditions on Restricted Stock Awards. Subject to
Section 4.5, shares of Restricted Stock awarded pursuant to this Plan shall be
subject to Article XII and the following restrictions and conditions:
(a)    Restriction Period; Vesting and Acceleration of Vesting. (i) The
Participant shall not be permitted to Transfer shares of Restricted Stock
awarded under this Plan during the period or periods set by the Committee (the
"Restriction Period") commencing on the date of such Award, as set forth in the
Restricted Stock Award agreement and such agreement shall set forth a vesting
schedule and any events which would accelerate vesting of the shares of
Restricted Stock. Within these limits, based on service, attainment of
Performance Goals pursuant to Section 8.3(a)(ii) below and/or such other factors
or criteria as the Committee may determine in its sole discretion, the Committee
may provide for the lapse of such restrictions in installments in whole or in
part, or may accelerate the vesting of all or any part of any Restricted Stock
Award and/or waive the deferral limitations for all or any part of any
Restricted Stock Award.
(ii)    Objective Performance Goals, Formulae or Standards. If the grant of
shares of Restricted Stock or the lapse of restrictions is based on the
attainment of Performance Goals, the Committee shall establish the Performance
Goals and the applicable vesting percentage of the Restricted Stock Award
applicable to each Participant or class of Participants in writing prior to the
beginning of the applicable fiscal year or at such later date as otherwise
determined by the Committee and while the outcome of the Performance Goals are
substantially uncertain. Such Performance Goals may incorporate provisions for
disregarding (or adjusting for) changes in accounting methods, corporate
transactions (including, without limitation, dispositions and acquisitions) and
other similar type events or circumstances. With regard to a Restricted Stock
Award that is intended to comply with Section 162(m) of the Code, to the extent
any such provision would create impermissible discretion under Section 162(m) of
the Code or otherwise violate Section 162(m) of the Code, such provision shall
be of no force or effect. The applicable Performance Goals shall be based on one
or more of the Performance Criteria set forth in Exhibit A hereto.

25
    

--------------------------------------------------------------------------------






(b)    Rights as Stockholder. Except as provided in this subsection (b) and
subsection (a) above and as otherwise determined by the Committee, the
Participant shall have, with respect to the shares of Restricted Stock, all of
the rights of a holder of shares of Common Stock of the Company including,
without limitation, the right to receive any dividends, the right to vote such
shares and, subject to and conditioned upon the full vesting of shares of
Restricted Stock, the right to tender such shares. The Committee may, in its
sole discretion, determine at the time of grant that the payment of dividends
shall be deferred until, and conditioned upon, the expiration of the applicable
Restriction Period.
(c)    Lapse of Restrictions. If and when the Restriction Period expires without
a prior forfeiture of the Restricted Stock subject to such Restriction Period,
the certificates for such shares shall be delivered to the Participant. All
legends shall be removed from said certificates at the time of delivery to the
Participant except as otherwise required by applicable law.
(d)    Detrimental Activity. Unless otherwise determined by the Committee at
grant, each Award of Restricted Stock shall provide that in the event the
Participant engages in Detrimental Activity prior to, or during the one year
period following the later of Termination of Employment or any vesting of
Restricted Stock, the Committee may direct (at any time within one year
thereafter) that all unvested Restricted Stock shall be immediately forfeited to
the Company and that the Participant shall pay over to the Company an amount
equal to the gain realized at the time of vesting of any Restricted Stock.
ARTICLE IX

PERFORMANCE SHARES


9.1    Award of Performance Shares. Performance Shares may be awarded either
alone or in addition to other Awards granted under this Plan. Subject to Section
4.5, the Committee shall, in its sole discretion, determine the Eligible
Employees and Consultants to whom and the time or times at which such
Performance Shares shall be awarded, the duration of the period (the
"Performance Period") during which, and the conditions under which, a
Participant's right to Performance Shares will be vested and the other terms and
conditions of the Award in addition to those set forth in Section 9.2.
Each Performance Share awarded shall be referenced to one share of Common Stock.
Except as otherwise provided herein, the Committee shall condition the right to
payment of any Performance Share Award upon the attainment of objective
Performance Goals established pursuant to Section 9.2(c) below and such other
non-performance based factors or criteria as the Committee may determine in its
sole discretion.
9.2    Terms and Conditions. A Participant selected to receive Performance
Shares shall not have any rights with respect to such Awards, unless and until
such Participant has delivered a fully executed copy of a Performance Share
Award

26
    

--------------------------------------------------------------------------------




agreement evidencing the Award to the Company and has otherwise complied with
the following terms and conditions:
(a)    Earning of Performance Share Award. At the expiration of the applicable
Performance Period, the Committee shall determine the extent to which the
Performance Goals established pursuant to Section 9.2(c) are achieved and the
percentage of each Performance Share Award that has been earned.
(b)    Payment. Following the Committee's determination in accordance with
subsection (a) above, shares of Common Stock or, as determined by the Committee
in its sole discretion, the cash equivalent of such shares shall be delivered to
the Participant, in an amount equal to such Participant's earned Performance
Share Award. Notwithstanding the foregoing, except as may be set forth in the
agreement covering the Award, the Committee may, in its sole discretion and in
accordance with Section 162(m) of the Code, award an amount less than the earned
Performance Share Award and/or subject the payment of all or part of any
Performance Share Award to additional vesting and forfeiture conditions as it
deems appropriate.
(c)    Objective Performance Goals, Formulae or Standards. The Committee shall
establish the objective Performance Goals for the earning of Performance Shares
based on a Performance Period applicable to each Participant or class of
Participants in writing prior to the beginning of the applicable Performance
Period or at such later date as permitted under Section 162(m) of the Code and
while the outcome of the Performance Goals are substantially uncertain. Such
Performance Goals may incorporate, if and only to the extent permitted under
Section 162(m) of the Code, provisions for disregarding (or adjusting for)
changes in accounting methods, corporate transactions (including, without
limitation, dispositions and acquisitions) and other similar type events or
circumstances. To the extent any such provision would create impermissible
discretion under Section 162(m) of the Code or otherwise violate Section 162(m)
of the Code, such provision shall be of no force or effect. The applicable
Performance Goals shall be based on one or more of the Performance Criteria set
forth in Exhibit A hereto.
(d)    Dividends and Other Distributions. At the time of any Award of
Performance Shares, the Committee may, in its sole discretion, award an Eligible
Employee or Consultant the right to receive the cash value of any dividends and
other distributions that would have been received as though the Eligible
Employee or Consultant had held each share of Common Stock referenced by the
earned Performance Share Award from such date as the Committee may specify (but
not earlier than the beginning of the Performance Period) until the actual
distribution to such Participant of the related share of Common Stock or cash
value thereof. Such amounts, if awarded, shall be paid to the Participant as and
when the shares of Common Stock or cash value thereof are distributed to such
Participant and, at the discretion of the Committee, may be paid with interest
from the applicable dividend payment date until such amounts and any earnings

27
    

--------------------------------------------------------------------------------




thereon are distributed. The applicable rate of interest shall be determined by
the Committee in its sole discretion; provided, however, that for each fiscal
year or part thereof, the applicable interest rate shall not be greater than the
Treasury Rate. Alternatively, the Committee may provide that any cash dividend
equivalents shall be converted to additional Performance Shares as of the
applicable dividend payment date, to be settled by delivery of shares of Common
Stock or cash value thereof.
(e)    Detrimental Activity. Unless otherwise determined by the Committee at
grant, each Award of Performance Shares shall provide that in the event the
Participant engages in Detrimental Activity prior to, or during the one year
period following the later of Termination of Employment or any vesting of
Performance Shares, the Committee may direct (at any time within one year
thereafter) that all unvested Performance Shares shall be immediately forfeited
to the Company and that the Participant shall pay over to the Company an amount
equal to the gain realized at the time of vesting of any Performance Shares.
ARTICLE X

CASH INCENTIVE AWARDS AND PERFORMANCE UNITS


10.1    Cash Incentive Awards. Cash incentive Awards may be awarded either alone
or in addition to other Awards granted under this Plan. The Committee shall, in
its sole discretion, determine the Eligible Employees and Consultants to whom
and the time or times at which such cash incentive Awards shall be awarded, the
duration of the period (the "Performance Cycle") during which, and the
conditions under which, a Participant shall earn the cash incentive Award and
the other terms and conditions of the Award in addition to those set forth in
Section 10.3. Cash incentive Awards granted with a Performance Cycle of one year
shall be designated as “Annual Incentive Awards.”
Cash incentive Awards shall be awarded in a dollar amount or a formula that will
ultimately yield a dollar amount, as determined by the Committee. Except as
otherwise provided herein, the Committee shall condition the right to payment of
any cash incentive Award upon the attainment of at least one objective
Performance Goal established pursuant to Section 10.3(a) and such other factors
or criteria as the Committee may determine in its sole discretion.
Cash incentive Awards under this Section 10.1 may be settled and paid only if
stockholders of the Company previously have approved the amendment and
restatement of the Plan containing the authorization of cash incentive Awards in
this Section 10.1.
10.2    Awards of Performance Units. Performance Units may be awarded either
alone or in addition to other Awards granted under this Plan. Subject to Section
4.5, the Committee shall, in its sole discretion, determine the Eligible
Employees and Consultants to whom and the time or times at which such
Performance Units shall be awarded, the duration of the period (the "Performance
Unit Cycle") during which, and the

28
    

--------------------------------------------------------------------------------




conditions under which, a Participant's right to Performance Units will be
vested and the other terms and conditions of the Award in addition to those set
forth in Section 10.3.
Performance Units shall be awarded in a dollar amount determined by the
Committee and shall be converted to a referenced number of shares of Common
Stock based on the Fair Market Value of shares of Common Stock at the conversion
date designated by the Committee (such designation may occur at any time, but no
conversion may reference a market price from a date preceding the designation
date).
Upon conversion, each Performance Unit shall be referenced to one share of
Common Stock. Except as otherwise provided herein, the Committee shall condition
the right to payment of any Performance Unit Award upon the attainment of
objective Performance Goals established pursuant to Section 10.3(a) and such
other non-performance based factors or criteria as the Committee may determine
in its sole discretion. The cash value of any fractional Performance Unit Award
subsequent to conversion to shares of Common Stock shall be treated as a
dividend or other distribution under Section 10.3(e) to the extent any portion
of the Performance Unit Award is earned.
10.3    Terms and Conditions. The cash incentive Awards or Performance Units
awarded pursuant to this Article X shall be subject to the following terms and
conditions:
(a)    Performance Goals. The Committee shall establish the objective
Performance Goal or Goals for the earning of cash incentive Awards or
Performance Units based on a Performance Cycle or Performance Unit Cycle
applicable to each Participant or class of Participants in writing prior to the
beginning of the applicable Performance Cycle or Performance Unit Cycle or at
such later date as permitted under Section 162(m) of the Code and while the
outcome of the Performance Goal or Goals is substantially uncertain. Such
Performance Goals may incorporate, if and only to the extent permitted under
Section 162(m) of the Code, provisions for disregarding (or adjusting for)
changes in accounting methods, corporate transactions (including, without
limitation, dispositions and acquisitions) and other similar type events or
circumstances. To the extent any such provision would create impermissible
discretion under Section 162(m) of the Code or otherwise violate Section 162(m)
of the Code, such provision shall be of no force or effect. The applicable
Performance Goals shall be based on one or more of the Performance Criteria set
forth in Exhibit A hereto.
(b)    Vesting. At the expiration of the Performance Cycle or Performance Unit
Cycle, the Committee shall determine and certify in writing the extent to which
the Performance Goals have been achieved, and the corresponding extent to which
a cash incentive Award or a Performance Unit has been earned in respect of each
Participant.
(c)    Payment. Subject to the applicable provisions of the Award agreement and
this Plan, at the expiration of the Performance Cycle or Performance Unit Cycle
or any vesting period extending beyond the Performance

29
    

--------------------------------------------------------------------------------




Cycle or Performance Unit Cycle, cash or, with respect to Performance Units,
shares of Common Stock (as the Committee may determine in its sole discretion at
grant, or thereafter if no rights of a Participant are reduced), shall be
delivered to the Participant in payment of any earned and vested cash incentive
Award or any earned and vested Performance Units covered by the Performance Unit
Award. Notwithstanding the foregoing, except as may be set forth in the
agreement covering the Award, the Committee may, in its sole discretion, and to
the extent applicable and permitted under Section 162(m) of the Code, award an
amount less than the earned cash incentive Award or earned Performance Unit
Award and/or subject the payment of all or part of any such Award to additional
vesting and forfeiture conditions or conditions mandating the deferral of
settlement of the Award as it deems appropriate. If an Award is deferred such
Award shall not increase (between the date on which the Award is credited to any
deferred compensation program applicable to such Participant and the payment
date) by an amount that would result in such deferral being deemed as an
“increase in the amount of compensation” under Section 162(m) of the Code.
(d)    Accelerated Vesting. Subject to Section 4.5, based on service,
performance and/or such other factors or criteria, if any, as the Committee may
determine, the Committee may, at or after grant, accelerate the date of earning
or vesting of all or any part of any cash incentive Award or Performance Unit
Award and/or waive the deferral limitations for all or any part of such Award,
except that no acceleration or waiver may affect the time of settlement of an
Award that constitutes a deferral of compensation under Section 409A of the Code
except as permitted under applicable regulations and guidance under Section
409A.
(e)    Dividends and Other Distributions. At the time of any Award of
Performance Units, the Committee may, in its sole discretion, award an Eligible
Employee or Consultant the right to receive the cash value of any dividends and
other distributions that would have been received as though the Eligible
Employee or Consultant had held each share of Common Stock referenced by the
earned Performance Unit Award from such date as the Committee may specify (but
not earlier than the beginning of the Performance Cycle or Performance Unit
Cycle) until the actual distribution to such Participant of the related share of
Common Stock or cash value thereof. Such amounts, if awarded, shall be paid to
the Participant as and when the shares of Common Stock or cash value thereof are
distributed to such Participant and, at the discretion of the Committee, may be
paid with interest from the applicable dividend payment date until such amounts
and any earnings thereon are distributed. The applicable rate of interest shall
be determined by the Committee in its sole discretion; provided, however, that
for each fiscal year or part thereof, the applicable interest rate shall not be
greater than the Treasury Rate.
(f)    Detrimental Activity. Unless otherwise determined by the Committee at
grant, each Award of Performance Units shall provide that in the event the
Participant engages in Detrimental Activity prior to, or during the one year
period following the later of Termination of Employment or any vesting of

30
    

--------------------------------------------------------------------------------




Performance Units, the Committee may direct (at any time within one year
thereafter) that all unvested Performance Units shall be immediately forfeited
to the Company and that the Participant shall pay over to the Company an amount
equal to the gain realized at the time of vesting of any Performance Units which
had vested in the period referred to above.
ARTICLE XI

OTHER STOCK-BASED AWARDS


11.1    Other Awards. Other Stock-Based Awards (including, without limitation,
Restricted Stock Units and Stock Units) may be granted either alone or in
addition to or in tandem with Stock Options, Stock Appreciation Rights,
Restricted Stock, Performance Shares or Performance Units.
Subject to the provisions of this Plan, the Committee shall have authority to
determine the persons to whom and the time or times at which such Awards shall
be made, the number of shares of Common Stock to be awarded pursuant to such
Awards, and all other conditions of the Awards. The Committee may also provide
for the grant of Common Stock under such Awards upon the completion of a
specified performance period.
11.2    Terms and Conditions. Subject to Section 4.5, Other Stock-Based Awards
made pursuant to this Article XI shall be subject to the following terms and
conditions:
(a)    Non-Transferability. Subject to the applicable provisions of the Award
agreement and this Plan, shares of Common Stock subject to Awards made under
this Article XI may not be Transferred prior to the date on which the shares are
issued, or, if later, the date on which any applicable restriction, performance
or deferral period lapses.
(b)    Dividends. Unless otherwise determined by the Committee at the time of
Award, subject to the provisions of the Award agreement and this Plan, the
recipient of an Award under this Article XI shall be entitled to receive,
currently or on a deferred basis, dividends or dividend equivalents with respect
to the number of shares of Common Stock covered by the Award, as determined at
the time of the Award by the Committee, in its sole discretion. Dividend
equivalents shall confer upon the recipient the right to be credited, as of
dividend payment dates, with the equivalent value (in cash or shares) of any
dividends and other distributions that would have been received as though the
Eligible Employee or Consultant had held each share of Common Stock referenced
by the Award under this Article XI from such date as the Committee may specify
(but not earlier than the Grant Date of the Award) until the date such Award
vests, is distributed or expires. Dividend equivalents accrued as a cash
obligation and to be paid to the Participant after the dividend payment date
may, at the discretion of

31
    

--------------------------------------------------------------------------------




the Committee, be paid with interest from the applicable dividend payment date
until such amounts and any earnings thereon are distributed. The applicable rate
of interest shall be determined by the Committee in its sole discretion;
provided, however, that for each fiscal year or part thereof, the applicable
interest rate shall not be greater than the Treasury Rate. Alternatively, the
Committee may provide any cash dividend equivalents shall be converted to
additional Other Stock-Based Awards as of the applicable dividend payment date,
to be settled by delivery of shares of Common Stock or cash value thereof.
(c)    Vesting. Any Award under this Article XI and any Common Stock covered by
any such Award shall vest or be forfeited to the extent so provided in the Award
agreement, as determined by the Committee, in its sole discretion.
(d)    Waiver of Limitation. The Committee may, in its sole discretion, waive in
whole or in part any or all of the limitations imposed hereunder (if any) with
respect to any or all of an Award under this Article XI.
(e)    Price. Common Stock or Other Stock-Based Awards issued on a bonus basis
under this Article XI may be issued for no cash consideration; Common Stock or
Other Stock-Based Awards purchased pursuant to a purchase right awarded under
this Article XI shall be priced as determined by the Committee. Subject to
Section 4.3, the purchase price of shares of Common Stock or Other Stock-Based
Awards may be zero to the extent permitted by applicable law, and, to the extent
not so permitted, such purchase price may not be less than par value. The
purchase of shares of Common Stock or Other Stock-Based Awards may be made on
either an after-tax or pre-tax basis, as determined by the Committee; provided,
however, that if the purchase is made on a pre-tax basis, such purchase shall be
made pursuant to a deferred compensation program established by the Committee,
which will be deemed a part of this Plan.
(f)    Detrimental Activity. Other Stock-Based Awards under this Article XI and
any Common Stock covered by any such Award shall be forfeited in the event the
Participant engages in Detrimental Activity under such conditions set forth by
the Committee in the Award agreement.
ARTICLE XII

NON-TRANSFERABILITY AND TERMINATION
OF EMPLOYMENT/CONSULTANCY


12.1    Non-Transferability. No Stock Option, Stock Appreciation Right,
Performance Unit, Performance Share or Other Stock-Based Award shall be
Transferable by the Participant otherwise than by will or by the laws of descent
and distribution or following death of the Participant pursuant to a beneficiary
designation authorized by the Committee. All Stock Options and all Stock
Appreciation Rights shall be exercisable, during the Participant's lifetime,
only by the Participant. Tandem Stock Appreciation

32
    

--------------------------------------------------------------------------------




Rights shall be Transferable, to the extent permitted above, only with the
underlying Stock Option. Shares of Restricted Stock under Article VIII may not
be Transferred prior to the date on which shares are issued, or, if later, the
date on which any applicable restriction, performance or deferral period lapses.
No Award shall, except as otherwise specifically provided by law or herein, be
Transferable in any manner, and any attempt to Transfer any such Award shall be
void, and no such Award shall in any manner be liable for or subject to the
debts, contracts, liabilities, engagements or torts of any person who shall be
entitled to such Award, nor shall it be subject to attachment or legal process
for or against such person. Notwithstanding the foregoing, the Committee may
determine at the time of grant or thereafter, that a Non-Qualified Stock Option
that is otherwise not transferable pursuant to this Section 12.1 is transferable
to a Family Member in whole or in part and in such circumstances, and under such
conditions, as specified by the Committee, except no transfer or other
disposition for value shall be permitted. A Non-Qualified Stock Option that is
transferred to a Family Member pursuant to the preceding sentence may not be
subsequently transferred otherwise than by will or by the laws of descent and
distribution.
12.2    Termination of Employment or Termination of Consultancy. The following
rules apply with regard to the Termination of Employment or Termination of
Consultancy of a Participant:
(a)    Rules Applicable to Stock Options and Stock Appreciation Rights. Unless
otherwise determined by the Committee at grant or, if no rights of the
Participant are reduced, thereafter:
(i)    Termination by Reason of Death, Disability or Retirement. If a
Participant's Termination of Employment or Termination of Consultancy is by
reason of death, Disability or Retirement, all Stock Options and Stock
Appreciation Rights held by such Participant may be exercised, to the extent
exercisable at the Participant's Termination of Employment or Termination of
Consultancy, by the Participant (or, in the case of death, by the legal
representative of the Participant's estate) at any time within a period of one
year from the date of such Termination of Employment or Termination of
Consultancy, but in no event beyond the expiration of the stated terms of such
Stock Options and Stock Appreciation Rights; provided, however, that, in the
case of Retirement, if the Participant dies within such exercise period, all
unexercised Stock Options and Non-Tandem Stock Appreciation Rights held by such
Participant shall thereafter be exercisable, to the extent to which they were
exercisable at the time of death, for a period of one year from the date of such
death, but in no event beyond the expiration of the stated term of such Stock
Options and Non-Tandem Stock Appreciation Rights.
(ii)    Involuntary Termination Without Cause. If a Participant's Termination of
Employment or Termination of Consultancy is by involuntary termination without
Cause, all Stock Options and Stock Appreciation Rights held by such Participant
may be exercised, to the extent exercisable at Termination of Employment or
Termination of Consultancy, by the Participant at any time within

33
    

--------------------------------------------------------------------------------




a period of 90 days from the date of such Termination of Employment or
Termination of Consultancy, but in no event beyond the expiration of the stated
term of such Stock Options and Stock Appreciation Rights.
(iii)    Voluntary Termination. If a Participant's Termination of Employment or
Termination of Consultancy is voluntary (other than a voluntary termination
described in Section 12.2(a)(iv)(B) below), all Stock Options and Stock
Appreciation Rights held by such Participant may be exercised, to the extent
exercisable at Termination of Employment or Termination of Consultancy, by the
Participant at any time within a period of 30 days from the date of such
Termination of Employment or Termination of Consultancy, but in no event beyond
the expiration of the stated terms of such Stock Options and Stock Appreciation
Rights. Notwithstanding the foregoing, effective for Stock Options and Stock
Appreciation Rights granted on or after October 19, 2000, if a Participant's
Termination of Employment or Termination of Consultancy is voluntary, all Stock
Options and Stock Appreciation Rights held by such Participant shall thereupon
terminate and expire as of the date of such Termination of Employment or
Termination of Consultancy.
(iv)    Termination for Cause. If a Participant's Termination of Employment or
Termination of Consultancy (A) is for Cause or (B) is a voluntary termination
(as provided in subsection (iii) above) within 90 days after an event which
would be grounds for a Termination of Employment or Termination of Consultancy
for Cause, all Stock Options and Stock Appreciation Rights held by such
Participant shall thereupon terminate and expire as of the date of such
Termination of Employment or Termination of Consultancy.
(b)    Rules Applicable to Restricted Stock. Subject to the applicable
provisions of the Restricted Stock Award agreement and this Plan, upon a
Participant's Termination of Employment or Termination of Consultancy for any
reason during the relevant Restriction Period, all Restricted Stock still
subject to restriction will vest or be forfeited in accordance with the terms
and conditions established by the Committee at grant or thereafter.
(c)    Rules Applicable to Performance Shares and Performance Units. Subject to
the applicable provisions of the Award agreement and this Plan, upon a
Participant's Termination of Employment or Termination of Consultancy for any
reason during the Performance Period, the Performance Unit Cycle or other period
or restriction as may be applicable for a given Award, the Performance Shares or
Performance Units in question will vest (to the extent applicable and to the
extent permissible under Section 162(m) of the Code) or be forfeited in
accordance with the terms and conditions established by the Committee at grant
or thereafter.
(d)    Rules Applicable to Other Stock-Based Awards. Subject to the applicable
provisions of the Award agreement and this Plan, upon a Participant's
Termination of Employment or Termination of Consultancy for any reason during

34
    

--------------------------------------------------------------------------------




any period or restriction as may be applicable for a given Award, the Other
Stock-Based Awards in question will vest or be forfeited in accordance with the
terms and conditions established by the Committee at grant or thereafter.
ARTICLE XIII

NON-EMPLOYEE DIRECTOR GRANTS


13.1    Awards. The terms of this Article XIII shall apply only to Awards of
Stock Options, Restricted Stock Units, Restricted Stock and Stock Units granted
to Non-Employee Directors.
13.2    Stock Option Grants. Without further action by the Board or the
stockholders of the Company, each Non-Employee Director shall, subject to the
terms of the Plan, be granted:
(a)    Initial Option Grant.
(i)    Effective January 13, 2012 through December 10, 2015 (the “December
Effective Date”), Stock Options to purchase shares of Common Stock as of the
date the Non-Employee Director begins service as a Non-Employee Director on the
Board (such date, the “Service Commencement Date”), provided that the
Non-Employee Director began service on or after the Effective Date, in an amount
determined as follows (subject to increase or decrease pursuant to Section 4.2):
the number of shares of Common Stock subject to such Stock Options shall be
equal to the product of 15,000 and a fraction, the numerator of which shall be
equal to 365 minus the number of days that have elapsed since the previous “NED
Grant Date” (as defined below), and the denominator of which is 365; and
(ii)    Effective after the December Effective Date, Stock Options to purchase
shares of Common Stock as of the Service Commencement Date, provided that the
Non-Employee Director began service after the Effective Date, in an amount
(subject to increase or decrease pursuant to Section 4.2) that is the product of
(A) Stock Options to purchase that number of shares of Common Stock having a
Black-Scholes value of $100,000 as of the Service Commencement Date, and (B) a
fraction, the numerator of which shall be equal to 365 minus the number of days
that have elapsed since the previous NED Grant Date, and the denominator of
which is 365 (with any fractional share rounded down to the nearest whole
share); and
(b)    Annual Option Grant.
(i)    Subject to Sections 13.5(a), 13.5(b) and 13.6(a), effective January 13,
2012 through the December Effective Date, in addition to

35
    

--------------------------------------------------------------------------------




Stock Options granted pursuant to (a) above, Stock Options to purchase 15,000
shares of Common Stock (subject to increase or decrease pursuant to Section 4.2)
as of June 2 of each calendar year or, if a different date, the date the Company
grants annual equity awards under the Plan to the employees of the Company (such
date, the “NED Grant Date”) commencing June 2, 2011 through the December
Effective Date, provided he or she has not, as of such NED Grant Date,
experienced a Termination of Directorship; and
(ii)    Subject to Sections 13.5(a), 13.5(b) and 13.6(a), effective after
December Effective Date, in addition to Stock Options granted pursuant to (a)
above, Stock Options to purchase that number of shares of Common Stock having a
Black-Scholes value of $100,000 (subject to increase or decrease pursuant to
Section 4.2) as of June 2 of each calendar year or, if a different date, the NED
Grant Date commencing after the December Effective Date, provided he or she has
not, as of such NED Grant Date, experienced a Termination of Directorship. The
applicable number of Stock Options granted each calendar year to a Non-Employee
Director pursuant to Section 13.2(b)(i) or (ii) is hereinafter referred to as an
“Annual Option.”
13.3    Non-Qualified Stock Option. Stock Options granted under this Article
XIII shall be Non-Qualified Stock Options.
13.4    Terms of Stock Options. Stock Options granted under this Article XIII
shall be subject to the following terms and conditions, and shall be in such
form and contain such additional terms and conditions, not inconsistent with the
terms of this Plan, as the Board shall deem desirable:
(a)    Stock Option Price. The Stock Option price per share of Common Stock
purchasable under a Stock Option shall equal 100% of the Fair Market Value of
the share of Common Stock on the NED Grant Date.
(b)    Stock Option Term. The term of each Stock Option granted (i) prior to
August 1, 2005, shall be ten (10) years, (ii) on or after August 1, 2005 and
prior to the December Effective Date, shall be five (5) years, and (iii) on or
after the December Effective Date, shall be five (5) years unless otherwise
determined by the Committee at or prior to grant, provided that in no event
shall the term of any Stock Option exceed ten (10) years.
(c)    Exercisability. Stock Options granted to Non-Employee Directors pursuant
to Section 13.2 shall vest and become exercisable (i) for Stock Options granted
prior to August 1, 2005, on the first anniversary of the NED Grant Date, (ii)
for Stock Options granted on or after August 1, 2005 and prior to the December
Effective Date, in installments over a three (3) year period commencing on the
NED Grant Date at the rate of 25% effective on the first and second
anniversaries of the NED Grant Date and 50% on the third anniversary of the NED
Grant Date, and (iii) for Stock Options granted on or after the December
Effective Date, unless otherwise determined by the Committee at or prior to
grant, in installments over a three (3) year period commencing on the NED Grant
Date at the rate of 25% effective on the first and second anniversaries of the
NED Grant Date and 50% on the third anniversary of

36
    

--------------------------------------------------------------------------------




the NED Grant Date; provided that, except as otherwise determined by the
Committee at or prior to grant with respect to any Stock Option granted on or
after the December Effective Date, or except as otherwise specifically provided
herein, the Stock Option may become vested only during the period prior to his
or her Termination of Directorship.
(d)    Method of Exercise. Subject to whatever waiting period provisions apply
under subsection (c) above, Stock Options may be exercised in whole or in part
at any time and from time to time during the Stock Option term, by giving
written notice of exercise to the Company specifying the number of shares to be
purchased. Such notice shall be accompanied by payment in full of the purchase
price as follows: (i) in cash or by check, bank draft or money order payable to
the Company; (ii) to the extent permitted by law, if the Common Stock is traded
on a national securities exchange, through a "cashless exercise" procedure
whereby the Participant delivers irrevocable instructions to a broker
satisfactory to the Company to deliver promptly to the Company an amount equal
to the purchase price; or (iii) such other arrangement for the satisfaction of
the purchase price, as the Board may accept. If and to the extent determined by
the Board in its sole discretion at or after grant, payment in full or in part
may also be made in the form of Common Stock owned by the Participant (and for
which the Participant has good title free and clear of any liens and
encumbrances) based on the Fair Market Value of the Common Stock on the payment
date. No shares of Common Stock shall be issued until payment, as provided
herein, therefore has been made or provided for.
(e)    Form, Modification, Extension and Renewal of Stock Options. Subject to
the terms and conditions and within the limitations of this Plan, Stock Options
granted under this Article XIII shall be evidenced by such form of agreement or
grant as is approved by the Committee, and the Committee may (i) modify, extend
or renew outstanding Stock Options granted under this Section XIII; provided
that the rights of a Participant are not reduced without his consent; provided
further, that any such modification, extension or renewal is intended to be
structured to comply with Section 409A of the Code, to the extent applicable,
and (ii) accept the surrender of outstanding Stock Options (up to the extent not
theretofore exercised) and authorize the granting of new Stock Options in
substitution therefor (to the extent not theretofore exercised). Notwithstanding
the foregoing, unless approved by stockholders of the Company, (i) an
outstanding Option may not be modified to reduce the exercise price thereof,
(ii) no new Option at a lower exercise price or base price may be substituted
for a surrendered Option, and (iii) no other Award may be issued or cash may be
paid in exchange for the surrender of an Option at a time that the exercise or
base price of such Option exceeds the current Fair Market Value of a share of
Common Stock or if such new Award or cash has a value in excess of the then
in-the-

37
    

--------------------------------------------------------------------------------




money value of the surrendered Option, provided that adjustments or
substitutions in accordance with Section 4.2 are not subject to this stockholder
approval requirement.
(f)    Termination of Directorship. The following rules apply with regard to
Stock Options upon the Termination of Directorship:
(i)    Termination of Directorship by Reason of Death, Disability or Otherwise
Ceasing to be a Director. Except as otherwise provided herein, upon the
Termination of Directorship by reason of death, Disability, resignation, failure
to stand for reelection or failure to be reelected or otherwise, all outstanding
Stock Options exercisable and not exercised shall remain exercisable to the
extent exercisable on such date of Termination of Directorship by the
Participant or, in the case of death, by the Participant's estate or by the
person given authority to exercise such Stock Options by his or her will or by
operation of law, at any time prior to the expiration of the stated term of such
Stock Option.
(ii)    Cancellation of Options. Except as provided herein or in Section
13.4(g), no Stock Options that were not exercisable as of the date of
Termination of Directorship shall thereafter become exercisable upon a
Termination of Directorship for any reason or no reason whatsoever, and such
Stock Options shall terminate and become null and void upon a Termination of
Directorship. Notwithstanding the foregoing, the Committee shall be authorized,
in its sole discretion, at any time on or prior to the date of the Termination
of Directorship, to provide, based on such factors, if any, as the Committee may
determine, that any outstanding Stock Options that are not exercisable as of the
date of Termination of Directorship shall thereafter continue to become
exercisable in accordance with the original terms of such Stock Options as if a
Termination of Directorship never occurred. Notwithstanding anything herein to
the contrary, if a Non-Employee Director's Termination of Directorship is for
Cause, all Stock Options held by the Non-Employee Director shall thereupon
terminate and expire as of the date of termination.
(g)    Acceleration of Exercisability. All Stock Options granted to a
Non-Employee Director and not previously exercisable shall become fully
exercisable upon such Director's death, and all Stock Options granted to
Non-Employee Directors and not previously exercisable shall become fully
exercisable immediately upon a Change in Control (as defined in Section 14.2).
In addition, the Committee may accelerate the vesting and exercisability of any
such Stock Option at any time at or after grant in whole or in part, based on
such factors, if any, as the Committee shall determine, in its sole discretion.
(h)    Detrimental Activity. For Stock Options granted to Non-Employee Directors
on or after September 21, 2011, unless otherwise determined by the Committee at
grant, (i) in the event the Non-Employee Director engages in

38
    

--------------------------------------------------------------------------------




Detrimental Activity prior to any exercise of the Stock Option, all such Stock
Options (whether vested or unvested) held by the Non-Employee Director shall
thereupon terminate and expire, (ii) as a condition of the exercise of a Stock
Option, the Non-Employee Director shall be required to certify (or shall be
deemed to have certified) at the time of exercise in a manner acceptable to the
Company that the Non-Employee Director is in compliance with the terms and
conditions of the Plan and that the Non-Employee Director has not engaged in,
and does not intend to engage in, any Detrimental Activity, and (iii) in the
event the Non-Employee Director engages in Detrimental Activity during the one
year period following the later of (x) Non-Employee Director's Termination of
Directorship or (y) the date the Stock Option is exercised, any such Stock
Options shall be immediately forfeited (whether or not then vested) and the
Company shall be entitled to recover from the Non-Employee Director at any time
within one year after the later of (x) or (y), and the Non-Employee Director
shall pay over to the Company, an amount equal to any gain realized as a result
of the exercise of any Stock Options (whether at the time of exercise or
thereafter).
13.5    Terms of Restricted Stock Units. RSUs granted under this Article XIII
shall be subject to the following terms and conditions, and shall be in such
form and contain such additional terms and conditions, not inconsistent with the
terms of this Plan, as the Board shall deem desirable:
(a)    Automatic Grant. Effective as of September 21, 2011, a Non-Employee
Director who as of the December 31 of the calendar year prior to a NED Grant
Date (the “Determination Date”) has not satisfied his minimum Company stock
ownership requirement under the Ownership Guidelines shall be automatically
granted, without further action by the Non-Employee Director, Committee or the
stockholders of the Company, in lieu of all or a portion of the Annual Option
that otherwise would have been granted to the Non-Employee Director on such NED
Grant Date, a number of RSUs determined by the Committee in its sole discretion
by converting the Stock Options that the Non-Employee Director would otherwise
have received on the NED Grant Date to RSUs by dividing the Black-Scholes value
of such Stock Options on the NED Grant Date by the Fair Market Value of a share
of Common Stock on the NED Grant Date up to the number of RSUs equal to the
number of shares of Common Stock necessary for the Non-Employee Director to have
satisfied his minimum stock ownership requirement under the Ownership Guidelines
as of the Determination Date. Any fractional Stock Options or RSUs, as
applicable, resulting from the foregoing calculations shall be eliminated by
rounding-down for fractions less than one-half and rounding-up for fractions
equal to or greater than one-half. No cash settlements or other Award shall be
made with respect to fractional Stock Options or RSUs, as applicable, eliminated
by rounding. Any Stock Options that remain following the forgoing calculations
shall, subject to Sections 13.5(b) and 13.6(a), be granted to the Non-Employee
Director on the NED Grant Date in accordance with Section 13.2(b).

39
    

--------------------------------------------------------------------------------






(b)    Election. Effective as of September 21, 2011, a Non-Employee Director may
elect, without further action by the Committee or the stockholders of the
Company, to be granted, in lieu of all or a portion of the Annual Option that,
subject to Section 13.5(a), otherwise would have been granted to the
Non-Employee Director on such NED Grant Date, the number of RSUs equal to the
Black-Scholes value on the NED Grant Date of the Stock Options that the
Non-Employee Director has elected not to receive on the NED Grant Date divided
by the Fair Market Value of the Common Stock on the NED Grant Date, as
determined by the Committee in its sole discretion. Any fractional RSU resulting
from the foregoing calculation shall be eliminated by rounding-down for
fractions less than one-half and rounding-up for fractions equal to or greater
than one-half. No cash settlements or other Award shall be made with respect to
fractional RSUs eliminated by rounding. Any election pursuant to this Section
13.5(b) shall be in writing delivered to the Committee on an election form
prescribed by, and acceptable to, the Committee and in accordance with the
procedures established by the Committee, and must be delivered by the
Non-Employee Director by either (i) no later than the December 31 of the
calendar year prior to the calendar year in which the relevant NED Grant Date is
scheduled to occur, (ii) within thirty (30) days of his first becoming a
Non-Employee Director, or (iii) by such other deadline, approved in advance by
the Committee, that is compliant with Section 409A of the Code and does not
result in constructive receipt of income by the Non-Employee Director.
(c)    Vesting. RSUs granted to Non-Employee Directors pursuant to this Section
13.5 (i) prior to the December Effective Date, shall vest in installments over a
three (3) year period, commencing on the NED Grant Date, at the rate of 25%
effective on the first and second anniversaries of the NED Grant Date and 50% on
the third anniversary of the NED Grant Date, and (ii) on or after the December
Effective Date, shall vest, unless otherwise determined by the Committee at or
prior to grant, in installments over a three (3) year period, commencing on the
NED Grant Date, at the rate of 25% effective on the first and second
anniversaries of the NED Grant Date and 50% on the third anniversary of the NED
Grant Date; provided that, except as otherwise determined by the Committee at or
prior to grant with respect to any RSUs granted on or after the December
Effective Date, or except as otherwise specifically provided herein, the RSUs
may become vested only during the period prior to his or her Termination of
Directorship.
(d)    Acceleration of Vesting. All unvested RSUs granted to a Non-Employee
Director shall become fully vested upon (i) such Non-Employee Director's death
or (ii) a Change in Control. In addition, the Committee may accelerate the
vesting of any such RSU at any time at or after grant in whole or in part, based
on such factors, if any, as the Committee shall determine, in its sole
discretion.
Within thirty (30) days following the Non-Employee Director’s Termination of
Directorship for any reason other than a Termination of

40
    

--------------------------------------------------------------------------------




Directorship for Cause, the Non-Employee Director shall receive one share of
Common Stock for each vested RSU held by the Non-Employee Director as of the
date of the Non-Employee Director’s Termination of Directorship, the ownership
of which shall be recognized by the Company through an uncertificated book entry
credited to a book entry account maintained by the Company (or its designee) on
behalf of the Non-Employee Director or such other method (including the issuance
of stock certificate) as determined by the Company in its sole discretion.
(e)    Form and Modification of Restricted Stock Units. Subject to the terms and
conditions and within the limitations of this Plan, RSUs granted under this
Article XIII shall be evidenced by such form of agreement or grant as is
approved by the Committee, and the Committee may modify outstanding RSUs granted
under this Section XIII; provided that the rights of a Participant are not
reduced without his consent; provided further, that any such modification is
intended to be structured to comply with Section 409A of the Code, to the extent
applicable.
(f)    Termination of Directorship. Except as otherwise provided in Section
13.5(d) hereof, RSUs that are not vested as of the date of a Non-Employee
Director’s Termination of Directorship for any reason shall terminate and be
forfeited in their entirety as of the date of such Termination of Directorship.
Notwithstanding anything herein to the contrary, in the event of a Non-Employee
Director’s Termination of Directorship for Cause, the Non-Employee Director’s
RSUs (whether vested or unvested) shall terminate and be forfeited in their
entirety as of the date of such Termination of Directorship.
(g)    Detrimental Activity. Unless otherwise determined by the Committee at
grant, each Award of RSUs shall provide that in the event the Non-Employee
Director engages in Detrimental Activity prior to, or during the one year period
following the later of Termination of Directorship or any vesting of RSUs, the
Committee may direct (at any time within one year thereafter) that all unvested
RSUs and all vested but unpaid RSUs shall be immediately forfeited to the
Company and that the Non-Employee Director shall pay over to the Company the
amount realized from any RSUs or any Common Stock paid in connection therewith.
(h)    Dividends. Unless otherwise determined by the Committee at the time of
Award, subject to the provisions of the Award agreement and this Plan, the
recipient of RSUs under this Section 13.5 shall be entitled to receive,
currently or on a deferred basis, dividends or dividend equivalents with respect
to the number of shares of Common Stock covered by the Award, as determined at
the time of the Award by the Committee, in its sole discretion. Dividend
equivalents shall confer upon the recipient the right to receive the cash value
of any dividends and other distributions that would have been received as though
the Non-Employee Director had held each share of Common Stock referenced by the
RSU from such date as the Committee may specify (but not earlier than the Grant
Date of the

41
    

--------------------------------------------------------------------------------




Award) until the actual distribution to such Participant of the related share of
Common Stock or cash value thereof. Such amounts, if awarded and to be paid to
the Participant as and when the shares of Common Stock or cash value thereof are
distributed to such Participant, may, at the discretion of the Committee, be
paid with interest from the applicable dividend payment date until such amounts
and any earnings thereon are distributed. The applicable rate of interest shall
be determined by the Committee in its sole discretion; provided, however, that
for each fiscal year or part thereof, the applicable interest rate shall not be
greater than the Treasury Rate. Alternatively, the Committee may provide that
such cash dividend equivalents will be deemed reinvested in additional RSUs as
of the applicable dividend payment date, to be settled by delivery of shares of
Common Stock or cash value thereof at the same time as such deferred cash
dividend equivalents would have been settled hereunder.


13.6    Terms of Restricted Stock Awards. Restricted Stock granted under this
Article XIII shall be subject to the following terms and conditions, and shall
be in such form and contain such additional terms and conditions, not
inconsistent with the terms of this Plan, as the Board shall deem desirable:
(a)    Election. Effective as of September 21, 2011, a Non-Employee Director may
elect, without further action by the Committee or the stockholders of the
Company, to be granted, in lieu of all or a portion of the Annual Option that,
subject to Section 13.5(a), otherwise would have been granted to the
Non-Employee Director on such NED Grant Date, the number of shares of Restricted
Stock equal to the Black-Scholes value on the NED Grant Date of the Stock
Options that the Non-Employee Director has elected not to receive on the NED
Grant Date divided by the Fair Market Value of the Common Stock on the NED Grant
Date, as determined by the Committee in its sole discretion. Any fractional
share of Restricted Stock resulting from the foregoing calculation shall be
eliminated by rounding-down for fractions less than one-half and rounding-up for
fractions equal to or greater than one-half. No cash settlements or other Award
shall be made with respect to fractional shares of Restricted Stock eliminated
by rounding. Any election pursuant to this Section 13.6(a) shall be in writing
delivered to the Committee on an election form prescribed by, and acceptable to,
the Committee and in accordance with the procedures established by the
Committee, and must be delivered by the Non-Employee Director by either (i) no
later than the December 31 of the calendar year prior to the calendar year in
which the relevant NED Grant Date is scheduled to occur, (ii) within thirty (30)
days of his first becoming a Non-Employee Director, or (iii) effective as of
June 5, 2013, by such other deadline, approved in advance by the Committee, that
is compliant with Section 409A of the Code and does not result in constructive
receipt of income by the Non-Employee Director.
A Non-Employee Director who elects to receive Restricted Stock shall not have
any rights with respect to such Award, unless and until such Participant has
delivered to

42
    

--------------------------------------------------------------------------------




the Company a fully executed copy of the applicable Award agreement relating
thereto and has otherwise complied with the applicable terms and conditions of
such Award. Further, such Award shall be subject to the following conditions:
(i)    Purchase Price. The purchase price for shares of Restricted Stock shall
be zero to the extent permitted by applicable law, and, to the extent not so
permitted, such be the lowest permissible price.
(ii)    Acceptance. Awards of Restricted Stock must be accepted within a period
of 90 days (or such shorter period as the Committee may specify at grant) after
the Award date by executing a Restricted Stock Award agreement and by paying
whatever price (if any) required by law.
(iii)    Legend. Each Participant receiving shares of Restricted Stock shall be
issued a stock certificate in respect of such shares of Restricted Stock, unless
the Committee elects to use another system, such as book entries by the transfer
agent, as evidencing ownership of shares of Restricted Stock. Such certificate
shall be registered in the name of such Participant, and shall bear an
appropriate legend referring to the terms, conditions, and restrictions
applicable to such Award, substantially in the following form:
"The anticipation, alienation, attachment, sale, transfer, assignment, pledge,
encumbrance or charge of the shares of stock represented hereby are subject to
the terms and conditions (including forfeiture) of The Comtech
Telecommunications Corp. 2000 Stock Incentive Plan (the "Plan") and an Agreement
entered into between the registered owner and the Company dated _______. Copies
of such Plan and Agreement are on file at the principal office of the Company."
(iv)    Custody. The Committee may require that any stock certificates
evidencing such shares be held in custody by the Company until the restrictions
thereon shall have lapsed and that, as a condition to the grant of such Award of
Restricted Stock, the Participant shall have delivered a duly signed stock
power, endorsed in blank, relating to the Common Stock covered by such Award.
(b)    Restrictions and Conditions. Shares of Restricted Stock awarded pursuant
to this Plan shall be subject to the following restrictions and conditions:
(i)    Vesting. Shares of Restricted Stock granted to Non-Employee Directors
pursuant to Section 13.6(a) (i) prior to the December Effective Date, shall vest
in installments over a three (3) year period, commencing on the NED Grant Date,
at the rate of 25% effective on the first and second anniversaries of the NED
Grant Date and 50% on the third anniversary of the NED Grant Date, and (ii) on
or after the December Effective Date, shall vest, unless otherwise determined by
the Committee

43
    

--------------------------------------------------------------------------------




at or prior to grant, in installments over a three (3) year period, commencing
on the NED Grant Date, at the rate of 25% effective on the first and second
anniversaries of the NED Grant Date and 50% on the third anniversary of the NED
Grant Date; provided that, except as otherwise determined by the Committee at or
prior to grant with respect to any shares of Restricted Stock granted on or
after the December Effective Date, or except as otherwise specifically provided
herein, the shares of Restricted Stock may become vested only during the period
prior to his or her Termination of Directorship. Notwithstanding the foregoing,
all unvested shares of Restricted Stock granted to Non-Employee Directors
pursuant to Section 13.6(a) shall become fully vested upon (i) such Non-Employee
Director's death or (ii) a Change in Control. In addition, the Committee may
accelerate the vesting of any such shares of Restricted Stock at any time at or
after grant in whole or in part, based on such factors, if any, as the Committee
shall determine, in its sole discretion. The Participant shall not be permitted
to Transfer shares of Restricted Stock awarded under Section 13.6(a) prior to
vesting.
(ii)    Rights as Stockholder. Except as otherwise determined by the Committee,
the Participant shall have, with respect to the shares of Restricted Stock, all
of the rights of a holder of shares of Common Stock of the Company including,
without limitation, the right to receive any dividends, the right to vote such
shares and, subject to and conditioned upon the full vesting of shares of
Restricted Stock, the right to tender such shares. The Committee may, in its
sole discretion, determine at the time of grant that the payment of dividends
shall be deferred until, and conditioned upon, the vesting of the underlying
shares of Restricted Stock.
(iii)    Lapse of Restrictions. If and when shares of Restricted Stock vest, the
certificates for such shares shall be delivered to the Participant. All legends
shall be removed from said certificates at the time of delivery to the
Participant except as otherwise required by applicable law.
(iv)    Form and Modification of Restricted Stock Awards. Subject to the terms
and conditions and within the limitations of this Plan, shares of Restricted
Stock granted under this Article XIII shall be evidenced by such form of
agreement or grant as is approved by the Committee, and the Committee may modify
outstanding Restricted Stock Awards granted under this Section XIII; provided
that the rights of a Participant are not reduced without his consent; provided
further, that any such modification is intended to be structured to comply with
Section 409A of the Code, to the extent applicable.
(v)     Termination of Directorship. Except as otherwise provided herein and in
Section 13.6(c)(i) hereof, shares of Restricted Stock that are not vested as of
the date of a Non-Employee Director’s

44
    

--------------------------------------------------------------------------------




Termination of Directorship for any reason shall terminate and be forfeited in
their entirety as of the date of such Termination of Directorship.
Notwithstanding the foregoing, the Committee shall be authorized, in its sole
discretion, at any time on or prior to the date of the Termination of
Directorship, to provide, based on such factors as the Committee may determine,
in its sole discretion, that any shares of Restricted Stock that are not vested
as of the date of Termination of Directorship shall thereafter continue to vest
in accordance with the original terms of such shares of Restricted Stock as if a
Termination of Directorship never occurred. Notwithstanding anything herein to
the contrary, in the event of a Non-Employee Director’s Termination of
Directorship for Cause, the Non-Employee Director’s shares of Restricted Stock
(whether vested or unvested) shall be forfeited in their entirety as of the date
of such Termination of Directorship.
(c)    Detrimental Activity. Unless otherwise determined by the Committee at
grant, each Award of Restricted Stock shall provide that in the event the
Non-Employee Director engages in Detrimental Activity prior to, or during the
one year period following the later of Termination of Directorship or any
vesting of Restricted Stock, the Committee may direct (at any time within one
year thereafter) that all unvested Restricted Stock shall be immediately
forfeited to the Company and that the Non-Employee Director shall pay over to
the Company the amount realized at the time of vesting of any Restricted Stock.
13.7    Terms of Stock Units. Stock Units granted under this Article XIII shall
be subject to the following terms and conditions, and shall be in such form and
contain such additional terms and conditions, not inconsistent with the terms of
this Plan, as the Board shall deem desirable:
(a)    Election. Effective as of September 21, 2011, a Non-Employee Director may
elect, without further action by the Committee or the stockholders of the
Company, to be granted on the date the relevant cash retainer payment was
scheduled to be paid (the “Retainer Payment Date”), in lieu of all or a portion
of the Non-Employee Director’s annual cash retainer that would have been paid to
the Non-Employee Director, the number of Stock Units equal to the amount of the
cash retainer that the Non-Employee Director has elected not to receive divided
by the Fair Market Value of the Common Stock on the Retainer Payment Date, as
determined by the Committee in its sole discretion. Any fractional Stock Unit
resulting from the foregoing calculation shall be eliminated by rounding-down
for fractions less than one-half and rounding-up for fractions equal to or
greater than one-half. No cash settlements or other Award shall be made with
respect to fractional Stock Units eliminated by rounding. Any election pursuant
to this Section 13.7(a) shall be in writing delivered to the Committee on an
election form prescribed by, and acceptable to, the Committee and in accordance
with the procedures established by the Committee, and must be delivered by the
Non-Employee Director by either (i) no later than the December 31 of the
calendar year prior to the calendar year in which the relevant cash retainer
payment is

45
    

--------------------------------------------------------------------------------




scheduled to be paid, (ii) within thirty (30) days of his first becoming a
Non-Employee Director or (iii) by such other deadline, approved in advance by
the Committee, that is compliant with Section 409A of the Code and does not
result in constructive receipt of income by the Non-Employee Director.
(b)    Vesting. Prior to the December Effective Date, Stock Units granted to
Non-Employee Directors pursuant to Section 13.7(a) shall be fully vested on the
date of grant. On or after the December Effective Date, Stock Units granted to
Non-Employee Directors pursuant to Section 13.7(a) shall be fully vested on the
date of grant unless otherwise provided by the Committee at or prior to grant.
(c)    Payment. Within thirty (30) days following the Non-Employee Director’s
Termination of Directorship for any reason other than a Termination of
Directorship for Cause, the Non-Employee Director shall receive one share of
Common Stock for each Stock Unit held by the Non-Employee Director as of the
date of the Non-Employee Director’s Termination of Directorship, the ownership
of which shall be recognized by the Company through an uncertificated book entry
credited to a book entry account maintained by the Company (or its designee) on
behalf of the Non-Employee Director or such other method (including the issuance
of stock certificate) as determined by the Company in its sole discretion.
(d)    Form and Modification of Stock Units. Subject to the terms and conditions
and within the limitations of this Plan, Stock Units granted under this Article
XIII shall be evidenced by such form of agreement or grant as is approved by the
Committee, and the Committee may modify outstanding Stock Units granted under
this Section XIII; provided that the rights of a Participant are not reduced
without his consent; provided further, that any such modification is intended to
be structured to comply with Section 409A of the Code, to the extent applicable.
(e)    Termination of Directorship. Notwithstanding anything herein to the
contrary, in the event of a Non-Employee Director’s Termination of Directorship
for Cause, the Non-Employee Director’s Stock Units shall terminate and be
forfeited in their entirety as of the date of such Termination of Directorship.
(f)    Detrimental Activity. Unless otherwise determined by the Committee at
grant, each Award of Stock Units shall provide that in the event the
Non-Employee Director engages in Detrimental Activity prior to, or during the
one year period following the later of Termination of Directorship or any grant
of Stock Units, the Committee may direct (at any time within one year
thereafter) that all Stock Units shall be immediately forfeited to the Company
and that the Non-Employee Director shall pay over to the Company the amount
realized from any Stock Units or any Common Stock paid in connection therewith.

46
    

--------------------------------------------------------------------------------




(h)    Dividends. Unless otherwise determined by the Committee at the time of
Award, subject to the provisions of the Award agreement and this Plan, the
recipient of Stock Units under this Section 13.7 shall be entitled to receive,
currently or on a deferred basis, dividends or dividend equivalents with respect
to the number of shares of Common Stock covered by the Award, as determined at
the time of the Award by the Committee, in its sole discretion. Dividend
equivalents shall confer upon the recipient the right to receive the cash value
of any dividends and other distributions that would have been received as though
the Non-Employee Director had held each share of Common Stock referenced by the
Stock Unit from such date as the Committee may specify (but not earlier than the
Grant Date of the Award) until the actual distribution to such Participant of
the related share of Common Stock or cash value thereof. Such amounts, if
awarded and to be paid to the Participant as and when the shares of Common Stock
or cash value thereof are distributed to such Participant, may, at the
discretion of the Committee, be paid with interest from the applicable dividend
payment date until such amounts and any earnings thereon are distributed. The
applicable rate of interest shall be determined by the Committee in its sole
discretion; provided, however, that for each fiscal year or part thereof, the
applicable interest rate shall not be greater than the Treasury Rate.
Alternatively, the Committee may provide that such cash dividend equivalents
will be deemed reinvested in additional Stock Units as of the applicable
dividend payment date, to be settled by delivery of shares of Common Stock or
cash value thereof at the same time as such deferred cash dividend equivalents
would have been settled hereunder.
13.8    Changes.
(a)    The Awards to a Non-Employee Director shall be subject to Sections
4.2(a), (b) and (c) of the Plan and this Section 13.8, but shall not be subject
to Section 4.2(d).
(b)    If the Company shall not be the surviving corporation in any merger or
consolidation, or if the Company is to be dissolved or liquidated, then, unless
the surviving corporation assumes the Stock Options or substitutes new Stock
Options which are determined by the Board in its sole discretion to be
substantially similar in nature and equivalent in terms and value for Stock
Options then outstanding, upon the effective date of such merger, consolidation,
liquidation or dissolution, any unexercised Stock Options shall expire without
additional compensation to the holder thereof; provided, that, the Board shall
deliver notice to each Non-Employee Director at least 30 days prior to the date
of consummation of such merger, consolidation, dissolution or liquidation which
would result in the expiration of the Stock Options and during the period from
the date on which such notice of termination is delivered to the consummation of
the merger, consolidation, dissolution or liquidation, such Participant shall
have the right to exercise in full, effective as of such consummation, all Stock
Options that are then outstanding (without regard to limitations on exercise
otherwise contained in the Stock Options) but contingent on occurrence of the
merger, consolidation, dissolution or liquidation, and, provided that, if the
contemplated

47
    

--------------------------------------------------------------------------------




transaction does not take place within a 90 day period after giving such notice
for any reason whatsoever, the notice, accelerated vesting and exercise shall be
null and void and, if and when appropriate, new notice shall be given as
aforesaid.
ARTICLE XIV

CHANGE IN CONTROL PROVISIONS


14.1    Benefits. In the event of a Change in Control of the Company, except as
otherwise provided by the Committee upon the grant of an Award, the Participant
shall be entitled to the following benefits:
(a)    Except to the extent provided in the applicable Award agreement, the
Participant's employment agreement with the Company or an Affiliate, as approved
by the Committee, or other written agreement approved by the Committee (as such
agreement may be amended from time to time), (i) Equity Awards granted and not
previously exercisable shall become exercisable upon a Change in Control,
(ii) restrictions to which any shares of Restricted Stock granted prior to the
Change in Control are subject shall lapse upon a Change in Control, and
(iii) the conditions required for vesting of any unvested Performance Units
and/or Performance Shares shall be deemed to be satisfied upon a Change in
Control.
(b)    The Committee, in its sole discretion, may provide for the purchase of
any Stock Option by the Company or an Affiliate for an amount of cash equal to
the excess of the Change in Control Price (as defined below) of the shares of
Common Stock covered by such Stock Options, over the aggregate exercise price of
such Stock Options. For purposes of this Section 14.1, Change in Control Price
shall mean the higher of (i) the highest price per share of Common Stock paid in
any transaction related to a Change in Control of the Company, or (ii) the
highest Fair Market Value per share of Common Stock at any time during the sixty
(60) day period preceding a Change in Control; provided, however, that for the
avoidance if doubt the Change in Control price shall not exceed the fair market
value of the Common Stock at the time of purchase as determined in accordance
Section 409A of the Code.
(c)    Notwithstanding anything to the contrary herein, unless the Committee
provides otherwise at the time a Stock Option is granted hereunder or
thereafter, no acceleration of exercisability shall occur with respect to such
Stock Options if the Committee reasonably determines in good faith, prior to the
occurrence of the Change in Control, that the Stock Options shall be honored or
assumed, or new rights substituted therefore (each such honored, assumed or
substituted stock option hereinafter called an "Alternative Option"), by a
Participant's employer (or the parent or a subsidiary of such employer)
immediately following the Change in Control, provided that any such Alternative
Option must meet the following criteria:

48
    

--------------------------------------------------------------------------------






(i)    the Alternative Option must be based on stock which is traded on an
established securities market, or which will be so traded within 30 days of the
Change in Control;
(ii)    the Alternative Option must provide such Participant with rights and
entitlements substantially equivalent to or better than the rights, terms and
conditions applicable under such Stock Option, including, but not limited to, an
identical or better exercise schedule;
(iii)    the Alternative Option must have economic value substantially
equivalent to the value of such Stock Option (determined at the time of the
Change in Control); and
(iv)    the Alternate Option must be structured in a manner intended to comply
with Section 409A of the Code to avoid any adverse tax consequences thereunder,
to the extent applicable.
For purposes of Incentive Stock Options, any assumed or substituted Stock Option
shall comply with the requirements of Treasury Regulation § 1.424‑1 (and any
amendments thereto).
(d)    Notwithstanding anything else herein, the Committee may, in its sole
discretion, provide for accelerated vesting of an Award or accelerated lapsing
of restrictions on shares of Restricted Stock at any time.
14.2    Change in Control. A "Change in Control" shall be deemed to have
occurred:
(a)    upon any "person" as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than the Company, any trustee or other fiduciary holding
securities under any employee benefit plan of the Company, or any company owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of Common Stock of the Company), becoming
the owner (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 30% or more of the
combined voting power of the Company's then outstanding securities;
(b)    during any period of two (2) consecutive years (the “Board Measurement
Period”), individuals who at the beginning of such period constitute the Board
of Directors, and any new director (other than a director designated by a person
who has entered into an agreement with the Company to effect a transaction
described in paragraph (a), (c), or (d) of this section) or a director whose
initial assumption of office occurs as a result of either an actual or
threatened election contest (as such term is used in Rule 14a-11 of Regulation
14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board of Directors of the Company whose election by the Board of Directors or
nomination for election by the Company's stockholders was approved by a vote of

49
    

--------------------------------------------------------------------------------




at least two-thirds of the directors then still in office who either were
directors at the beginning of the two-year period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority of the Board of Directors; provided, that with
respect to any payment pursuant to an Award granted under this Plan on or after
September 21, 2011 that is triggered upon a Change in Control and that
constitutes “non-qualified deferred compensation” pursuant to Section 409A of
the Code, the Board Measurement Period shall be reduced from any period of two
consecutive years to any period of twelve consecutive months;
(c)    upon a merger or consolidation of the Company with any other corporation,
other than a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) more than 50% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation; provided, however, that a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no person (other than those covered by the exceptions in (a) above)
acquires more than 50% of the combined voting power of the Company's then
outstanding securities shall not constitute a Change in Control of the Company;
or
(d)    upon approval by the stockholders of the Company of a plan of complete
liquidation of the Company or an agreement for (or for Awards granted on or
after September 21, 2011, the consummation of) the sale or disposition by the
Company of all or substantially all of the Company's assets other than the sale
or disposition of all or substantially all of the assets of the Company to a
person or persons who beneficially own, directly or indirectly, at least 50% or
more of the combined voting power of the outstanding voting securities of the
Company at the time of the sale; provided, that with respect to any payment
pursuant to an Award granted under this Plan on or after September 21, 2011 that
is triggered upon a Change in Control and that constitutes “non-qualified
deferred compensation” pursuant to Section 409A of the Code, stockholder
approval of a plan of liquidation of the Company shall not constitute a Change
in Control.
ARTICLE XV

TERMINATION OR AMENDMENT OF PLAN


Notwithstanding any other provision of this Plan, the Board or the Committee may
at any time, and from time to time, amend, in whole or in part, any or all of
the provisions of this Plan (including any amendment deemed necessary to ensure
that the Company may comply with any regulatory requirement referred to in
Article XVII), or suspend or terminate it entirely, retroactively or otherwise;
provided, however, that, unless otherwise required by law or specifically
provided herein, the rights of a Participant with respect to Awards granted
prior to

50
    

--------------------------------------------------------------------------------




such amendment, suspension or termination, may not be impaired without the
consent of such Participant and, provided further, without the approval of the
shareholders of the Company in accordance with the laws of the State of
Delaware, to the extent required by the applicable provisions of Rule 16b-3 or
Section 162(m) of the Code, or, to the extent applicable to Incentive Stock
Options, Section 422 of the Code, no amendment may be made which would
(i) increase the aggregate number of shares of Common Stock that may be issued
under this Plan; (ii) increase the maximum individual Participant limitations
for a fiscal year under Section 4.1(b); (iii) change the classification of
employees, directors or Consultants eligible to receive Awards under this Plan;
(iv) decrease the minimum option price of any Stock Option or Stock Appreciation
Right; (v) extend the maximum option period under Section 6.3; (vi) materially
alter the Performance Criteria for the Award of Restricted Stock, Performance
Units, Performance Shares or cash incentive Awards as set forth in Exhibit A; or
(vii) require stockholder approval in order for this Plan to continue to comply
with the applicable provisions of Section 162(m) of the Code or, to the extent
applicable to Incentive Stock Options, Section 422 of the Code. In no event may
this Plan be amended without the approval of the stockholders of the Company in
accordance with the applicable laws of the State of Delaware to increase the
aggregate number of shares of Common Stock that may be issued under this Plan,
decrease the minimum exercise price of any Stock Option or Stock Appreciation
Right, or to make any other amendment that would require stockholder approval
under the rules of any exchange or system on which the Company's securities are
listed or traded at the request of the Company.
The Committee may amend the terms of any Award theretofore granted,
prospectively or retroactively, but, subject to Article IV above or as otherwise
specifically provided herein, no such amendment or other action by the Committee
shall impair the rights of any holder without the holder's consent.
ARTICLE XVI

UNFUNDED PLAN


16.1    Unfunded Status of Plan. This Plan is intended to constitute an
"unfunded" plan for incentive and deferred compensation. With respect to any
payments as to which a Participant has a fixed and vested interest but which are
not yet made to a Participant by the Company, nothing contained herein shall
give any such Participant any rights that are greater than those of a general
unsecured creditor of the Company.
ARTICLE XVII

GENERAL PROVISIONS


17.1    Legend. The Committee may require each person receiving shares pursuant
to an Award under this Plan to represent to and agree with the Company in
writing that the Participant is acquiring the shares without a view to
distribution thereof. In addition to any legend required by this Plan, the
certificates for such shares

51
    

--------------------------------------------------------------------------------




may include any legend which the Committee deems appropriate to reflect any
restrictions on Transfer.
All certificates for shares of Common Stock delivered under this Plan shall be
subject to such stop transfer orders and other restrictions as the Committee in
its sole discretion may deem advisable under the rules, regulations and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which the Common Stock is then listed or any national securities exchange system
upon whose system the Common Stock is then quoted, any applicable Federal or
state securities law, and any applicable corporate law, and the Committee may
cause a legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.
17.2    Other Plans. Nothing contained in this Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to stockholder
approval if such approval is required; and such arrangements may be either
generally applicable or applicable only in specific cases.
17.3    Right to Employment/Directorship/Consultancy. Neither this Plan nor the
grant of any Award hereunder shall give any Participant or other employee,
Non-Employee Director or Consultant any right with respect to continuance of
employment, directorship or Consultancy by the Company or any Affiliate, nor
shall they be a limitation in any way on the right of the Company or any
Affiliate by which an employee is employed or a Non-Employee Director or
Consultant is retained to terminate his employment, directorship or Consultancy
at any time.
17.4    Withholding of Taxes. The Company shall have the right to deduct from
any payment to be made to a Participant, or to otherwise require, prior to the
issuance or delivery of any shares of Common Stock or the payment of any cash
hereunder, payment by the Participant of, any Federal, state or local taxes
required by law to be withheld. Upon the vesting of Restricted Stock (or other
Award that is taxable upon vesting), or upon making an election under Code
Section 83(b), a Participant shall pay all required withholding to the Company.
Any such withholding obligation with regard to any Participant may be satisfied,
subject to the consent of the Committee, by reducing the number of shares of
Common Stock otherwise deliverable or by delivering shares of Common Stock
already owned. Any fraction of a share of Common Stock required to satisfy such
tax obligations shall be disregarded and the amount due shall be paid instead in
cash by the Participant.
17.5    Listing and Other Conditions.
(a)    As long as the Common Stock is listed on a national securities exchange
or system sponsored by a national securities association, the issue of any
shares of Common Stock pursuant to an Award shall be conditioned upon such
shares being listed on such exchange or system. The Company shall have no
obligation to issue such shares unless and until such shares are so listed, and
the

52
    

--------------------------------------------------------------------------------




right to exercise any Stock Option with respect to such shares shall be
suspended until such listing has been effected.
(b)    If at any time counsel to the Company shall be of the opinion that any
sale or delivery of shares of Common Stock pursuant to an Award is or may in the
circumstances be unlawful or result in the imposition of excise taxes on the
Company under the statutes, rules or regulations of any applicable jurisdiction,
the Company shall have no obligation to make such sale or delivery, or to make
any application or to effect or to maintain any qualification or registration
under the Securities Act or otherwise with respect to shares of Common Stock or
Awards, and the right to exercise any Stock Option shall be suspended until, in
the opinion of said counsel, such sale or delivery shall be lawful or will not
result in the imposition of excise taxes on the Company.
(c)    Upon termination of any period of suspension under this Section 17.5, any
Award affected by such suspension which shall not then have expired or
terminated shall be reinstated as to all shares available before such suspension
and as to shares which would otherwise have become available during the period
of such suspension, but no such suspension shall extend the term of any Stock
Option.
(d)    A Participant shall be required to supply the Company with any
certificates, representations and information that the Company requests and
otherwise cooperate with the Company in obtaining any listing, registration,
qualification, exemption, consent or approval the Company deems necessary or
appropriate.
17.6    Governing Law. This Plan and actions taken in connection herewith shall
be governed and construed in accordance with the laws of the State of Delaware
(regardless of the law that might otherwise govern under applicable Delaware
principles of conflict of laws).
17.7    Construction. Wherever any words are used in this Plan in the masculine
gender they shall be construed as though they were also used in the feminine
gender in all cases where they would so apply, and wherever any words are used
herein in the singular form they shall be construed as though they were also
used in the plural form in all cases where they would so apply.
17.8    Other Benefits. No Award payment under this Plan shall be deemed
compensation for purposes of computing benefits under any retirement plan of the
Company or its subsidiaries nor affect any benefits under any other benefit plan
now or subsequently in effect under which the availability or amount of benefits
is related to the level of compensation, unless otherwise specifically stated in
such other benefit plan.
17.9    Costs. The Company shall bear all expenses included in administering
this Plan, including expenses of issuing Common Stock pursuant to any Awards
hereunder.

53
    

--------------------------------------------------------------------------------






17.10    No Right to Same Benefits. The provisions of Awards need not be the
same with respect to each Participant, and such Awards to individual
Participants need not be the same in subsequent years.
17.11    Death/Disability. The Committee may in its discretion require the
transferee of a Participant to supply it with written notice of the
Participant's death or Disability and to supply it with a copy of the will (in
the case of the Participant's death) or such other evidence as the Committee
deems necessary to establish the validity of the transfer of an Award. The
Committee may also require that the agreement of the transferee to be bound by
all of the terms and conditions of this Plan.
17.12    Section 16(b) of the Exchange Act. All elections and transactions under
this Plan by persons subject to Section 16 of the Exchange Act involving shares
of Common Stock are intended to comply with any applicable exemptive condition
under Rule 16b-3. The Committee may establish and adopt written administrative
guidelines, designed to facilitate compliance with Section 16(b) of the Exchange
Act, as it may deem necessary or proper for the administration and operation of
this Plan and the transaction of business thereunder.
17.13    Section 409A of the Code
(a)    Although the Company does not guarantee the particular tax treatment of
an Award granted under the Plan, Awards made under the Plan are intended to
comply with, or be exempt from, the applicable requirements of Section 409A of
the Code and the Plan and any Award agreement hereunder shall be limited,
construed and interpreted in accordance with such intent. Notwithstanding
anything herein to the contrary, any provision in this Plan that is inconsistent
with Section 409A of the Code shall be deemed to be amended to comply with
Section 409A of the Code and to the extent such provision cannot be amended to
comply therewith, such provision shall be null and void. In no event whatsoever
shall the Company or any of its Affiliates be liable for any additional tax,
interest or penalties that may be imposed on a Participant by Section 409A of
the Code or any damages for failing to comply with Section 409A of the Code.
(b)    Notwithstanding anything in the Plan or in an Award to the contrary, the
following provisions shall apply to any Award granted under the Plan that
constitutes “non-qualified deferred compensation” pursuant to Section 409A of
the Code (a “409A Covered Award”):


(i)    A termination of employment shall not be deemed to have occurred for
purposes of any provision of a 409A Covered Award providing for payment upon or
following a termination of the Participant’s employment unless such termination
is also a “Separation from Service” within the meaning of Code Section 409A and,
for purposes of any such provision of the 409A Covered Award, references to a
“termination,” “termination of employment” or like terms shall mean Separation
from

54
    

--------------------------------------------------------------------------------




Service. Notwithstanding any provision to the contrary in the Plan or the Award,
if the Participant is deemed on the date of the Participant’s Termination to be
a “specified employee” within the meaning of that term under Section
409A(a)(2)(B) of the Code and using the identification methodology selected by
the Company from time to time, or if none, the default methodology set forth in
Code Section 409A, then with regard to any such payment under a 409A Covered
Award, to the extent required to be delayed in compliance with Section
409A(a)(2)(B) of the Code, such payment shall not be made prior to the earlier
of (i) the expiration of the six (6)-month period measured from the date of the
Participant’s Separation from Service, and (ii) the date of the Participant’s
death. All payments delayed pursuant to this Section 13.13(b)(i) shall be paid
to the Participant on the first day of the seventh month following the date of
the Participant’s Separation from Service or, if earlier, on the date of the
Participant’s death.
(ii)    Whenever a payment under a 409A Covered Award specifies a payment period
with reference to a number of days, the actual date of payment within the
specified period shall be within the sole discretion of the Company.
17.14    Severability of Provisions. If any provision of this Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof, and this Plan shall be construed and enforced as if
such provisions had not been included.
17.15    Headings and Captions. The headings and captions herein are provided
for reference and convenience only, shall not be considered part of this Plan,
and shall not be employed in the construction of this Plan.
17.16    Electronic Communications. Notwithstanding anything else herein to the
contrary, any Award agreement, notice of exercise of an Option or Non-Tandem
Stock Appreciation Right, or other document or notice required or permitted by
this Plan that is required to be delivered in writing may, to the extent
determined by the Committee, be delivered and accepted electronically.
Signatures may also be electronic if permitted by the Committee. The term
“written agreement” as used in the Plan shall include any document that it is
delivered and/or accepted electronically.
ARTICLE XVIII


EFFECTIVE DATE OF PLAN


The Plan was originally adopted by the Board and effective on October 19, 1999,
subject to approval by the stockholders of the Company (which was obtained at
the stockholders meeting held on December 14, 1999). The Plan was thereafter
amended and restated in accordance with the requirements of the laws of the
State of Delaware. The Board approved the amendment and

55
    

--------------------------------------------------------------------------------




restatement of the Plan on October 9, 2006 and such amended and restated plan
became effective on October 9, 2006, subject to approval of the provisions of
this Plan adding a cash incentive Award and re-approval of the Performance
Criteria for performance-based Equity Awards by the stockholders of the Company
in accordance with the requirements of the laws of the State of Delaware or such
later date as provided in the adopting resolution. The stockholders of the
Company approved the amendments that were subject to stockholder approval at the
stockholder meeting held on December 5, 2006. A further restatement of the Plan
was approved by the Board on December 6, 2007 which incorporated amendments
effective on November 9, 2007 (deleting the Plan provision authorizing the
Committee with the authority to buy out previously granted stock options based
on terms and conditions established by the Committee) and on December 6, 2007
(increasing the number of shares available for grant of Awards under the Plan by
850,000). A further restatement of the Plan was approved by the Board on June 2,
2009 which incorporated amendments effective on June 2, 2009 (changing the date
of grant of the annual grants of Stock Options to Non-Employee Directors). A
further restatement of the Plan was approved by the Board on September 22, 2009
and incorporates amendments effective on October 18, 2009 (increasing the number
of shares available for grant of Awards under the Plan by 2,375,000, adjusting
the maximum annual grant of Performance Units and the maximum annual potential
amount earnable under Performance Units, limiting the Committee's authority to
amend or substitute a SAR or to issue Awards or cash in exchange for an Option
or SAR in certain circumstances without stockholder approval, changing the
conversion method for Performance Units, clarifying Plan provisions in
compliance with Section 409A of the Code, and prohibiting any transfers or
dispositions of Non-Qualified Stock Options to Family Members for value),
certain of which were subject to the approval by the stockholders of the
Company. The stockholders of the Company approved the amendments that were
subject to stockholder approval at the stockholder meeting held on December 9,
2009. A further restatement of the Plan was approved by the Board on June 2,
2010 and incorporates amendments effective on June 2, 2010 (changing the date of
grant and the amount of the annual grants of Stock Options to Non-Employee
Directors). A further restatement of the Plan was approved by the Board and
effective on September 21, 2011 and incorporates amendments effective on
September 21, 2011 and, as approved by stockholders, at January 13, 2012
(including setting minimum vesting terms for Full-Value Awards and the right in
certain cases to receive or retain dividends and dividend equivalents
thereunder, providing the Committee the discretion to permit a Participant to
designate a beneficiary to receive outstanding Awards or exercise rights
thereunder following death, changing the amount of the initial and annual grants
of Stock Options to Non-Employee Directors, providing Non-Employee Directors
with the opportunity to elect to receive RSUs and/or shares of Restricted Stock
in lieu of an Annual Option, providing Non-Employee Directors with the
opportunity to elect to receive Stock Units in lieu of their annual cash
retainer, providing for the automatic grant of RSUs to Non-Employee Directors in
lieu of their Annual Options in order to satisfy minimum Company stock ownership
requirements, providing the Committee the discretion to accelerate the vesting
of Awards granted to Non-Employee Directors or to continue the vesting thereof
beyond Termination of Directorship, and clarifying certain Plan provisions),
with the provisions relating to the grant of RSUs, Restricted Stock and Stock
Units to Non-Employee Directors subject to stockholder approval. A further
restatement of the Plan was approved by the Board and is effective June 5, 2013
and incorporates amendments effective on June 5, 2013 with respect to Section
13.6(a) of the Plan to provide that the Committee may permit elections by
Non-Employee Directors at any time. A further

56
    

--------------------------------------------------------------------------------




restatement of the Plan was approved by the Board and effective on October 2,
2013 and incorporates amendments effective on October 2, 2013 (including
authorizing dividend equivalents from the beginning date of any Performance
Period, clarifying that dividend equivalents on certain Awards can be either
cash or in additional Awards, adding more specific provisions regarding the
grant of dividend equivalents on RSUs or Stock Units granted to Non-Employee
Directors, and specifying that elections by Non-Employee Directors relating to
type of award can be allowed by the Committee at any time compliant with Section
409A and other applicable provision of the Code. This restatement of the Plan
was approved by the Board and effective on December 10, 2015, and incorporates
amendments effective on December 10, 2015 with respect to Section 13.2 of the
Plan to change the method for determining the initial and annual grants of Stock
Options to Non-Employee Directors and to provide the Committee with discretion
over the vesting of Non-Employee Director grants and the term of Stock Options.
ARTICLE XIX

TERM OF PLAN


No Award shall be granted pursuant to this Plan on or after October 18, 2019,
but Awards granted prior to such date may extend beyond that date. The foregoing
notwithstanding, any Awards, the vesting or payment of which is conditioned on
the satisfaction of Performance Criteria intended to qualify as
"performance-based compensation" under Section 162(m) of the Code may be granted
until the date of the first Annual Meeting of Stockholders that occurs in the
fifth year following the year in which the Company's stockholders last
previously re-approved the Performance Criteria or approved other designated
performance goals (even if this deadline extends past the date at which other
Awards may be granted under the Plan).







57
    

--------------------------------------------------------------------------------




EXHIBIT A

PERFORMANCE CRITERIA
Performance Goals established for purposes of conditioning the grant of an Award
of Restricted Stock based on performance or the vesting of performance-based
Awards of Restricted Stock, Performance Units, Performance Shares and/or cash
incentive Awards shall be based on one or more of the following performance
criteria ("Performance Criteria"): (i) the attainment of certain target levels
of, or a specified percentage increase in, revenues, income before income taxes
and extraordinary items, net income, income before income tax and stock based
compensation expense, earnings before income tax, earnings before interest,
taxes, depreciation and amortization or a combination of any or all of the
foregoing; (ii) the attainment of certain target levels of, or a percentage
increase in, after-tax or pre-tax profits including, without limitation, that
attributable to continuing and/or other operations; (iii) the attainment of
certain target levels of, or a specified increase in, operational cash flow;
(iv) the achievement of a certain level of, reduction of, or other specified
objectives with regard to limiting the level of increase in, all or a portion
of, the Company's bank debt or other long-term or short-term public or private
debt or other similar financial obligations of the Company, which may be
calculated net of such cash balances and/or other offsets and adjustments as may
be established by the Committee; (v) the attainment of target levels of or a
specified percentage increase in earnings per share or earnings per share from
continuing operations; (vi) the attainment of certain target levels of, or a
specified increase in return on capital employed or return on invested capital;
(vii) the attainment of certain target levels of, or a percentage increase in,
after-tax or pre-tax return on stockholders' equity; (viii) the attainment of
certain target levels of, or a specified increase in, economic value added
targets based on a cash flow return on investment formula; (ix) the attainment
of certain target levels of or specified increases in the fair market value of
the shares of the Company's common stock; and (x) the growth in the value of an
investment in the Company's common stock assuming the reinvestment of dividends.
For purposes of item (i) above, "extraordinary items" shall mean all items of
gain, loss or expense for the fiscal year determined to be extraordinary or
unusual in nature or infrequent in occurrence or related to a corporate
transaction (including, without limitation, a disposition or acquisition) or
related to a change in accounting principle, all as determined in accordance
with standards established by Opinion No. 30 of the Accounting Principles Board.
The Committee may specify that specific items of income or expense may be
included or excluded from the calculation of achievement of any of the foregoing
Performance Criteria.
In addition, such Performance Criteria may be based upon the attainment of
specified levels of Company (or subsidiary, division or other operational unit
of the Company) performance under one or more of the measures described above
relative to the performance of other corporations. To the extent permitted under
Code Section 162(m), but only to the extent permitted under Code Section 162(m)
(including, without limitation, compliance with any requirements for stockholder
approval), the Committee may: (i) designate additional business criteria on
which the Performance Criteria may be based or (ii) adjust, modify or amend the
aforementioned business criteria.

58
    